Title: The Farmer Refuted, &c., [23 February] 1775
From: Hamilton, Alexander
To: 


New-York [February 23,] 1775
Sir,
I resume my pen, in reply to the curious epistle, you have been pleased to favour me with; and can assure you, that, notwithstanding, I am naturally of a grave and phlegmatic disposition, it has been the source of abundant merriment to me. The spirit that breathes throughout is so rancorous, illiberal and imperious: The argumentative part of it so puerile and fallacious: The misrepresentations of facts so palpable and flagrant: The criticisms so illiterate, trifling and absurd: The conceits so low, steril and splenetic, that I will venture to pronounce it one of the most ludicrous performances, which has been exhibited to public view, during all the present controversy.
You have not even imposed the laborious task of pursuing you through a labyrinth of subtilty. You have not had ability sufficient, however violent your efforts, to try the depths of sophistry; but have barely skimmed along its surface. I should, almost, deem the animadversions, I am going to make, unnecessary, were it not, that, without them, you might exult in a fancied victory, and arrogate to yourself imaginary trophies.
But while I pass this judgment, it is not my intention to detract from your real merit. Candour obliges me to acknowledge, that you possess every accomplishment of a polemical writer, which may serve to dazzle and mislead superficial and vulgar minds; a peremptory dictatorial air, a pert vivacity of expression, an inordinate passion for conceit, and a noble disdain of being fettered by the laws of truth. These, Sir, are important qualifications, and these all unite in you, in a very eminent degree. So that, though you may never expect the plaudit of the judicious and discerning, you may console yourself, with this assurance, that

Fools and witlings “will” ev’ry sentence raise,
And wonder, with a foolish face of praise.
You will, no doubt, be pleased, with this further concession, to wit, that there is a striking resemblance between yourself and the renowned hero of the Dunciad. “Pert dulness” seems to be the chief characteristic of your genius as well as his. I might point out a variety of circumstances, in which you both agree; but I shall content myself with having given the hint, and leave it to yourself and to your other
   
   If we may judge from the style and turn of thought, you were pleased to be your own admirer in the card in reply.

 admirers to prosecute a comparison, which will reflect so high lustre on the object of admiration.
Having thus, briefly, delivered my sentiments of your performance in general, I shall proceed to a particular examination of it, so far, as may be requisite, towards placing it in that just point of light in which it ought to stand. I flatter myself, I shall find no difficulty in obviating the objections you have produced, against the Full Vindication; and in shewing, that your View of the Controversy between Great-Britain and the Colonies, is not only partial and unjust, but diametrically opposite to the first principles of civil society. In doing this, I may, occasionally, interweave some strictures on the Congress Canvassed.
First, then, I observe, you endeavour to bring the imputation of inconsistency upon me, for writing “a long and elaborate pamphlet to justify decisions against whose influence none but impotent attempts had been made.” A little attention would have unfolded the whole mystery. The reason assigned, for what I did, was, “lest those attempts,” impotent as they were in a general sense, “might, yet, have a tendency to mislead and prejudice the minds of a few.” To prevent this, I wrote; and if I have been instrumental in preserving a single person, from the baneful effects of your insidious efforts, I shall not regret the time I have devoted to that laudable purpose. To confirm, or to add one friend to his country, would afford a more refined and permanent satisfaction to me, than could, possibly, animate the breast of the proudest ministerial minion, though elevated to the pinnacle of his wished-for preferment, and basking in the sunshine of court favour, as the despicable wages of his prostitution and servility.
You tell me, “I knew that at the bar of impartial reason and common sense, the conduct of the Congress must be condemned; but was too much interested, too deeply engaged, in party-views and party-heats, to bear this with patience. I had no remedy (you say) but artifice, sophistry, misrepresentation, and abuse. These (you call) my weapons, and these I wield, like an old experienced practitioner.”
You ask, “Is this too heavy a charge? Can you lay your hand upon your heart, and, upon your honour, plead not guilty?” Yes, Sir, I can do more. I can make a solemn appeal to the tribunal of Heaven, for the rectitude of my intentions. I can affirm, with the most scrupulous regard to truth, that I am of opinion, the conduct of the Congress will bear the most impartial scrutiny, that I am not interested, more, than as the felicity and prosperity of this vast continent are concerned, and that I am perfectly disengaged from party of every kind.
Here, I expect, you will exclaim with your usual vehemence and indecency; you are now espousing the cause of a party! It is the most daring impudence and falshood to assert the contrary! I can, by no means, conceive, that an opposition to a small herd of mal-contents, among whom, you have thought proper to rank, and a zealous attachment to the general measures of America can be denominated the effect of a party spirit. You, Sir, and your adherents may be justly deemed a faction, because you compose a small number inimical to the common voice of your country. To determine the truth of this affirmation, it is necessary to take a comprehensive view of all the colonies.

Th[r]oughout your letter, you seem to consider me, as a person, who has acted, and is still acting some part in the formation and execution of public measures. You tacitly represent me as a Delegate, or member of the Committee. Whether this be done with a design to create a suspicion of my sincerity, or whether it be really your opinion, I know not. Perhaps it is from a complex motive. But I can assure you, if you are in earnest, that you are entirely mistaken. I have taken no other part in the affair, than that of defending the proceedings of the Congress, in conversation, and by the pamphlet I lately published. I approved of them, and thought an undeviating compliance with them essential to the preservation of American freedom. I shall, therefore, strenuously exert myself for the promotion of that valuable end.
In the field of literary contention, it is common to see the epithets artifice, sophistry, misrepresentation and abuse, mutually bandied about. Whether they are more justly applicable to you, or me, the public must decide. With respect to abuse, I make not the least doubt, but every reader will allow you to surpass me in that.
Your envenomed pen has endeavoured to sully the characters of our continental representatives, with the presumptuous charges of ignorance, knavery, sedition, rebellion, treason and tyranny; a tremendous catalogue indeed! Nor have you treated their friends and adherents, with any greater degree of complaisance. You have also delineated the mercantile body, as entirely devoid of principle; and the several committees as bands of robbers and petty tyrants. In short, except the few who are of your own complexion and stamp, “the virtuous friends of order and good government,” you have not hesitated to exercise your obloquy and malevolence against the whole continent.
These things being considered, it is manifest, that, in my answer to your Free Thoughts, I treated you with more lenity than you had a right to expect; and did, by no means, observe the strict law of retaliation. None, but yourself, will think, you can, with the least propriety, complain of abuse.

I congratulate myself upon the sentiments, you entertain of my last performance. Such is my opinion of your abilities as a critic, that I very much prefer your disapprobation to your applause. But, with respect to the brilliancy of thought you speak of, give me leave to inform you, that I aimed at nothing more, than justness of thought. I addressed myself to the judgment, not to the imagination. In works, where fancy is predominant, as is the case with yours, there is a better opportunity for displaying brilliancy of thought, than where reason presides and directs. No wonder, then, if you have excelled me in this particular; since your plan is so much more favourable to it, than mine.
I shall, for the present, pass over to that part of your pamphlet, in which you endeavour to establish the supremacy of the British Parliament over America. After a proper eclaircissement of this point, I shall draw such inferences, as will sap the foundation of every thing you have offered.
The first thing that presents itself is a wish, that “I had, explicitly, declared to the public my ideas of the natural rights of mankind. Man, in a state of nature (you say) may be considered, as perfectly free from all restraints of law and government, and, then, the weak must submit to the strong.”
I shall, henceforth, begin to make some allowance for that enmity, you have discovered to the natural rights of mankind. For, though ignorance of them in this enlightened age cannot be admitted, as a sufficient excuse for you; yet, it ought, in some measure, to extenuate your guilt. If you will follow my advice, there still may be hopes of your reformation. Apply yourself, without delay, to the study of the law of nature. I would recommend to your perusal, Grotius. Puffendorf, Locke, Montesquieu, and Burlemaqui. I might mention other excellent writers on this subject; but if you attend, diligently, to these, you will not require any others.
There is so strong a similitude between your political principles and those maintained by Mr. Hobbs, that, in judging from them, a person might very easily mistake you for a disciple of his. His opinion was, exactly, coincident with yours, relative to man in a state of nature. He held, as you do, that he was, then, perfectly free from all restraint of law and government. Moral obligation, according to him, is derived from the introduction of civil society; and there is no virtue, but what is purely artificial, the mere contrivance of politicians, for the maintenance of social intercourse. But the reason he run into this absurd and impious doctrine, was, that he disbelieved the existence of an intelligent superintending principle, who is the governor, and will be the final judge of the universe.
As you, sometimes, swear by him that made you, I conclude, your sentiment does not correspond with his, in that which is the basis of the doctrine, you both agree in; and this makes it impossible to imagine whence this congruity between you arises. To grant, that there is a supreme intelligence, who rules the world, and has established laws to regulate the actions of his creatures; and, still, to assert, that man, in a state of nature, may be considered as perfectly free from all restraints of law and government, appear to a common understanding, altogether irreconcileable.
Good and wise men, in all ages, have embraced a very dissimilar theory. They have supposed, that the deity, from the relations, we stand in, to himself and to each other, has constituted an eternal and immutable law, which is, indispensibly, obligatory upon all mankind, prior to any human institution whatever.
This is what is called the law of nature, “which, being coeval with mankind, and dictated by God himself, is, of course, superior in obligation to any other. It is binding over all the globe, in all countries, and at all times. No human laws are of any validity, if contrary to this; and such of them as are valid, derive all their authority, mediately, or immediately, from this original.” Blackstone.
Upon this law, depend the natural rights of mankind, the supreme being gave existence to man, together with the means of preserving and beatifying that existence. He endowed him with rational faculties, by the help of which, to discern and pursue such things, as were consistent with his duty and interest, and invested him with an inviolable right to personal liberty, and personal safety.
Hence, in a state of nature, no man had any moral power to deprive another of his life, limbs, property or liberty; nor the least authority to command, or exact obedience from him; except that which arose from the ties of consanguinity.
Hence also, the origin of all civil government, justly established, must be a voluntary compact, between the rulers and the ruled; and must be liable to such limitations, as are necessary for the security of the absolute rights of the latter; for what original title can any man or set of men have, to govern others, except their own consent? To usurp dominion over a people, in their own despite, or to grasp at a more extensive power than they are willing to entrust, is to violate that law of nature, which gives every man a right to his personal liberty; and can, therefore, confer no obligation to obedience.
“The principal aim of society is to protect individuals, in the enjoyment of those absolute rights, which were vested in them by the immutable laws of nature; but which could not be preserved, in peace, without that mutual assistance, and intercourse, which is gained by the institution of friendly and social communities. Hence it follows, that the first and primary end of human laws, is to maintain and regulate these absolute rights of individuals.” Blackstone.
If we examine the pretensions of parliament, by this criterion, which is evidently, a good one, we shall, presently detect their injustice. First, they are subversive of our natural liberty, because an authority is assumed over us, which we by no means assent to. And secondly, they divest us of that moral security, for our lives and properties, which we are intitled to, and which it is the primary end of society to bestow. For such security can never exist, while we have no part in making the laws, that are to bind us; and while it may be the interest of our uncontroled legislators to oppress us as much as possible.
To deny these principles will be not less absurd, than to deny the plainest axioms: I shall not, therefore, attempt any further illustration of them.
You say, “when I assert, that since Americans have not, by any act of theirs, impowered the British parliament to make laws for them, it follows they can have no just authority to do it, I advance a position subversive of that dependence, which all colonies must, from their very nature, have on the mother country.” The premises from which I drew this conclusion, are indisputable. You have not detected any fallacy in them; but endeavor to overthrow them by deducing a false and imaginary consequence. My principles admit the only dependence which can subsist, consistent with any idea of civil liberty, or with the future welfare of the British empire, as will appear hereafter.
“The dependence of the colonies, on the mother country,” (you assert) “has ever been acknowledged. It is an impropriety of speech, to talk of an independent colony: The words independent and colony, convey contradictory ideas, much like killing and sparing.
   
   I find Sir, you take a particular delight in persisting in absurdity: But if you are not totally incorrigible, the following interpretation of the unfortunate adverb will secure it from any future stripes. It is taken from Johnson’s Dictionary: Sparingly, not abundantly, Bacon; 2, frugally, parsimoniously; not lavishly, Hayward, with abstinence, Atterbury; cautiously, tenderly. Substitute frugally or not lavishly, for sparingly, and you must blush at your own conceit. “Kill your sheep frugally or not lavishly,” Where is the impropriety of this?

 As soon as a colony becomes independent on the parent state, it ceases to be any longer a colony, just as when you kill a sheep, you cease to spare him.”
In what sense, the dependance of the colonies on the mother country, has been acknowledged, will appear from those circumstances of their political history, which I shall, by and by, recite. The term colony signifies nothing more, than a body of people drawn from the mother country, to inhabit some distant place, or the country it self so inhabited. As to the degrees and modifications of that subordination, which is due to the parent state, these must depend upon other things, besides the mere act of emigration, to inhabit or settle a distant country. These must be ascertained, by the spirit of the constitution of the mother country, by the compacts for the purpose of colonizing, and, more especially, by the law of nature, and that supreme law of every society—its own happiness.
The idea of colony does not involve the idea of slavery. There is a wide difference, between the dependence of a free people, and the submission of slaves. The former I allow, the latter I reject with disdain. Nor does the notion of a colony imply any subordination to our fellow subjects, in the parent state, while there is one common sovereign established. The dependence of the colonies, on Great-Britain, is an ambiguous and equivocal phrase. It may, either mean dependence on the people of Great-Britain, or on the King. In the former sense, it is absurd and unaccountable: In the latter it is just and rational. No person will affirm, that a French colony is independent, on the parent state, though it acknowledge the King of France as rightful sovereign. Nor can it, with any greater propriety, be said, that an English colony is independent, while it bears allegiance to the King of Great-Britain. The difference, between their dependence, is only that which distinguishes civil liberty from slavery; and results from the different genius of the French and English constitution.
But you deny, that “we can be liege subjects to the King of Great-Britain, while we disavow the authority of parliament.” You endeavour to prove it thus,
   
   Vide Congress Canvassed.

 “The King of Great Britain was placed on the throne, by virtue of an act of parliament; and he is King of America, by virtue of being King of Great-Britain. He is therefore King of America by act of parliament: And, if we disclaim that authority of Parliament, which made him our King, we, in fact, reject him from being our King; for we disclaim that authority, by which he is King at all.”
Admitting, that the King of Great Britain was enthroned by virtue of an act of parliament, and that he is King of America, because he is King of Great-Britain, yet the act of parliament is not the efficient cause of his being the King of America: It is only the occasion of it. He is King of America, by virtue of a compact between us and the Kings of Great-Britain. These colonies were planted and settled by the Grants, and under the Protection of English Kings, who entered into covenants with us for themselves, their heirs and successors; and it is from these covenants, that the duty of protection on their part, and the duty of allegiance on ours arise.
So that, to disclaim, the authority of a British Parliament over us, does by no means imply the dereliction of our allegiance to British Monarchs. Our compact takes no cognizance of the manner of their accession to the throne. It is sufficient for us, that they are Kings of England.
The most valid reasons can be assigned for our allegiance to the King of Great-Britain; but not one of the least force or plausibility for our subjection to parliamentary decrees.
We hold our lands in America by virtue of charters from British Monarchs; and are under no obligations to the lords or commons for them: Our title is similar and equal to that, by which they possess their lands; and the King is the legal fountain of both: this is one grand source of our obligation to allegiance.
Another, and the principal source is, that protection which we have hitherto enjoyed from the Kings of Great-Britain. Nothing is more common than to hear the votaries of parliament urge the protection we have received from the mother country, as an argument for submission to its claims. But they entertain erroneous conceptions of the matter; the King himself, being the supreme executive magistrate, is regarded by the constitution, as the supreme protector of the empire. For this purpose, he is the generalissimo, or first in military command; in him is vested the power of making war and peace, of raising armies, equipping fleets and directing all their motions. He it is that has defended us from our enemies, and to him alone, we are obliged to render allegiance and submission.
The law of nature and the British constitution both confine allegiance to the person of the King; and found it upon the principle of protection. We may see the subject discussed at large in the case of Calvin: The definition given of it by the learned Coke, is this, “Legiance is the mutual bond and obligation between the King and his subjects, whereby subjects are called his liege subjects, because they are bound to obey and serve him; and he is called their liege lord, because he is bound to maintain and defend them.” Hence it is evident, that while we enjoy the protection of the King, it is incumbent upon us to obey and serve him, without the interposition of parliamentary supremacy.
The right of parliament to legislate for us cannot be accounted for upon any reasonable grounds. The constitution of Great Britain is very properly called a limitted monarchy, the people having reserved to themselves a share in the legislature, as a check upon the regal authority, to prevent its degenerating into despotism and tyranny. The very aim and intention of the democratical part, or the house of commons, is to secure the rights of the people. Its very being depends upon those rights. Its whole power is derived from them, and must be terminated by them.
It is the unalienable birth-right of every Englishman, who can be considered as a free agent to participate in framing the laws which are to bind him, either as to his life or property. But, as many inconveniences would result from the exercise of this right, in person, it is appointed by the constitution, that he shall delegate it to another. Hence he is to give his vote in the election of some person he chuses to confide in as his representative. This right no power on earth can divest him of. It was enjoyed by his ancestors time immemorial; recognized and established by Magna Charta, and is essential to the existence of the constitution. Abolish this privilege, and the house of commons is annihilated.
But what was the use and design of this privilege? To secure his life and property from the attacks of exorbitant power. And in what manner is this done? By giving him the election of those, who are to have the disposal and regulation of them, and whose interest is in every respect connected with his.
The representative in this case is bound by every possible tie to consult the advantage of his constituent. Gratitude for the high and honourable trust reposed in him demands a return of attention and regard to the advancement of his happiness. Self-interest, that most powerful incentive of human actions, points and attracts towards the same object.
The duration of his trust is not perpetual; but must expire in a few years, and if he is desirous of the future favour of his constituents, he must not abuse the present instance of it; but must pursue the end, for which he enjoys it; otherwise he forfeits it, and defeats his own purpose. Besides, if he consent to any laws hurtful to his constituent, he is bound by the same, and must partake in the disadvantage of them. His friends, relations, children, all whose ease and comfort are dear to him, will be in a like predicament. And should he concur in any flagrant acts of injustice or oppression, he will be within the reach of popular vengeance, and this will restrain him within due bounds.
To crown the whole, at the expiration of a few years, if their representatives have abused their trust, the people have it in their power to change them, and to elect others, who may be more faithful and more attached to their interest.
These securities, the most powerful that human affairs will admit of, have the people of Britain, for the good deportment of their representatives towards them. They may have proved, at some times, and on some occasions, defective; but, upon the whole, they have been found sufficient.
When we ascribe to the British house of commons a jurisdiction over the colonies, the scene is entirely reversed. All these kinds of security immediately disappear; no ties of gratitude or interest remain. Interest, indeed, may operate to our prejudice. To oppress us may serve as a recommendation to their constituents, as well as an alleviation of their own incumbrances. The British patriots may, in time, be heard to court the gale of popular favour, by boasting their exploits in laying some new impositions on their American vassals, and, by that means, lessening the burthens of their freinds and fellow subjects.
But what merits still more serious atention is this. There seems to be, already, a jealousy of our dawning splendour. It is looked upon as portentous of aproaching independence. This we have reason to believe is one of the principal incitements to the present rigorous and unconstitutional proceedings against us. And though it may have chiefly originated in the calumnies of designing men, yet it does not entirely depend upon adventitious or partial causes; but is also founded in the circumstances of our country and situation. The boundless extent of territory we possess, the wholesome temperament of our climate, the luxuriance and fertility of our soil, the variety of our products, the rapidity of our population, the industry of our country men and the commodiousness of our ports, naturally lead to a suspicion of independence, and would always have an influence pernicious to us. Jealousy is a predominant passion of human nature, and is a source of the greatest evils. Whenever it takes place between rulers and their subjects, it proves the bane of civil society.
The experience of past ages may inform us, that when the circumstances of a people render them distressed, their rulers generally recur to severe, cruel and oppressive measures. Instead of endeavouring to establish their authority in the affection of their subjects, they think they have no security but in their fear. They do not aim at gaining their fidelity and obedience, by making them flourishing, prosperous and happy; but by rendering them abject and dispirited. They think it necessary to intimidate and awe them, to make every accession to their own power, and to impair the people’s as much as possible.
One great engine, to effect this in America, would be a large standing army, maintained out of our own pockets to be at the devotion of our oppressors. This would be introduced under pretence of defending us; but in fact to make our bondage and misery complete.
We might soon expect the martial law, universally prevalent to the abolition of trials by juries, the Habeas Corpus act, and every other bulwark of personal safety, in order to overawe the honest assertors of their country’s cause. A numerous train of court dependents would be created and supported at our expence. The value of all our possessions, by a complication of extorsive methods, would be gradually depreciated, till it became a mere shadow.
This will be called too high-wrought a picture, a phantom of my own deluded imagination. The highest eulogies will be lavished on the wisdom and justice of the British nation. But deplorable is the condition of that people who have nothing else than the wisdom and justice of another to depend upon.
“Political writers (say a celebrated author
   
   Hume, Vol. I. Essay 5th.

) have established it as a maxim, that, in contriving any system of government, and fixing the several checks and controuls of the constitution, every man ought to be supposed a knave; and to have no other end in all his actions, but private interest. By this interest, we must govern him, and by means of it, make him co-operate to public good, notwithstanding his insatiable avarice and ambition. Without this, we shall in vain boast of the advantages of any constitution, and shall find in the end, that we have no security for our liberties and possessions, except the good will of our rulers; that is, we should have no security at all.
“It is therefore a just political maxim, that every man must be supposed a knave. Though, at the same time, it appears somewhat strange, that a maxim should be true in politics, which is false in fact. But to satisfy us on this head, we may consider, that men are generally more honest in a private than in a public capacity; and will go greater lengths to serve a party, than when their own private interest is alone concerned. Honour is a great check upon mankind. But, where a considerable body of men act together, this check is in a great measure removed; since a man is sure to be approved by his own party, for what promotes the common interest, and he soon learns to despise the clamours of adversaries. To this we may add that every court, or senate is determined by the greater number of voices; so that if self-interest influences only the majority, (as it will always do) the whole senate follows the allurements of this separate interest, and acts as if it contained not one member, who had any regard to public interest and liberty.” What additional force do these observations acquire, when applied to the dominion of one community over another!
From what has been said, it is plain, that we are without those checks, upon the representatives of Great-Britain, which alone can make them answer the end of their appointment, with respect to us; which is the preservation of the rights, and the advancement of the happiness of the governed. The direct and inevitable consequence is, they have no right to govern us.
Let us examine it in another light. The house of Commons receives all its authority from its electors, in consequence of the right they have to a share in the legislature: Its electors are freeholders, citizens and others in Great-Britain. It follows therefore, that all its authority is confined to Great-Britain. This is demonstrative. Sophistry, by an artful play of ambiguous terms, may perplex and obscure it; but reason can never confute it. The power, which one society bestows upon any man or body of men, can never extend beyond its own limits. The people of Great-Britain may confer an authority over themselves; but they can never confer any over the people of America. Because, it is impossible for them to give that to another, which they never possessed themselves. Now, I should be glad to see an attempt to prove, that a freeholder, citizen, or any other man in Great-Britain has any inherent right to the life, property, or liberty of a freeholder, citizen, or any other man in America. He can have no original and intrinsic right, because nature has distributed an equality of rights to every man: He can have no secondary, or derivative right, because the only thing which could give him that is wanting, the consent of the natural proprietor. It is incumbent upon you to demonstrate the existence of such a right, or any thing else you may produce will be of little avail. I do not expect you will be discouraged at the apparent difficulty. It is the peculiar province of an enterprizing genius to surmount the greatest obstacles, and you have discovered an admirable dexterity in this way. You have put to flight some of my best arguments, with no greater pains, than a few positive assertions, and as many paltry witticisms, and you become altogether irresistible by adding with a proper degree of confidence, you know the case to be as I state it.
When I say, that the authority of parliament is confined to Great-Britain, I speak of it, in its primitive and original state. Parliament may acquire an incidental influence over others; but this must be by their own free consent. For without this, any power it might exercise, would be mere usurpation, and by no means a just authority.
The best way of determining disputes, and of investigating truth, is by descending to elementary principles. Any other method may only bewilder and misguide the understanding; but this will soon lead to a convincing and satisfactory crisis. By observing this method, we shall learn the following truths.

That the existence of the house of commons depends upon the people’s right to a share in the legislature; which is exercised, by means of electing the members of that house. That the end and intention of this right is, to preserve the life, property and liberty of the subject, from the encroachments of oppression and tyranny.
That this end is accomplished, by means of the intimate connexion of interest, between those members and their constituents, the people of Great-Britain.
That with respect to the people of America, there is no such intimate connexion of interest; but the contrary. And therefore that end could not be answered to them; consequently the end ceasing, the means must cease also.
That the house of commons derives all its power, from its own real constituents, who are the people of Great-Britain, and that therefore, it has no power, but what they originally had in themselves.
That they had no original right to the life, property, or liberty of Americans; nor any acquired from their own consent, and of course could give no authority over them.
That, therefore, the house of commons has no such authority.
What need is there of a multiplicity of arguments, or a long chain of reasoning to inculcate these luminous principles? They speak the plainest language to every man of common sense; and must carry conviction where the mental eye is not bedimmed, by the mist of prejudice, partiality, ambition, or avarice. Let us now see what has been offered in opposition to them.
But, by the way, let me remark, that I have levelled my battery chiefly against the authority, of the house of commons, over America; because, if that be proved not to exist, the dispute is at an end. The efficacy of acts of parliament depends, upon the due authority of the respective branches, to bind the different orders and ranks of the nation.
It is said, that “in every government, there must be a supreme absolute authority lodged some where. In arbitrary governments, this power is in the monarch. In aristocratical governments, in the nobles. In democratical, in the people, or the deputies of their electing. Our own government being a mixture of all these kinds, the supreme authority is vested in the king, nobles and people; i.e. the king, house of lords and house of commons, elected by the people. This supreme authority extends as far as the British dominions extend. To suppose a part of the British dominions which is not subject to the power of the British legislature, is no better sense, than to suppose a country, at one and the same time, to be and not to be a part of the British dominions. If therefore the colony of New-York is a part of the British dominions, the colony of New-York is subject, and dependent on the supreme legislative authority of Great-Britain.”
This argument is the most specious of any, the advocates for parliamentary supremacy are able to produce; but, when we come to anatomize, and closely examine every part of it, we shall discover, that it is entirely composed of distorted and misapplied principles, together with ambiguous and equivocal terms.
The first branch is, that “in every government, there must be a supreme absolute authority lodged somewhere.” This position when properly explained, is evidently just. In every civil society there must be a supreme power, to which all the members of that society are subject; for, otherwise, there could be no supremacy, or subordination, that is no government at all. But no use can be made of this principle beyond matter of fact. To infer from thence, that, unless a supreme absolute authority, be vested in one part of an empire, over all the other parts, there can be no government in the whole, is false and absurd. Each branch may enjoy a distinct complete legislature, and still good government may be preserved, every where. It is in vain to assert, that two or more distinct legislatures cannot exist in the same state. If, by the same state, be meant the same individual community, it is true. Thus, for instance, there cannot be two supreme legislatures in Great-Britain, or two in NewYork. But, if, by the same state, be understood a number of individual societies, or bodies politic, united under one common head, then, I maintain, that there may be one distinct compleat legislature in each: Thus there may be one in Great-Britain, another in Ireland, and another in New-York, and still these several parts may form but one state. In order to this, there must indeed be some connecting, pervading principle; but this is found in the person and prerogative of the King. He it is that conjoins all these individual societies, into one great body politic. He it is, that is to preserve their mutual connexion and dependence, and make them all co-operate to one common end the general good. His power is equal to the purpose, and his interest binds him to the due prosecution of it.
Those, who aver, that the independency of America on the British Parliament implies two Sovereign authorities in the same state, deceive themselves or wish to deceive others in two ways; by confounding the idea of the same state with that of the same individual society, and by losing sight of that share which the King has in the sovereignty, both of Great-Britain and America. Perhaps, indeed, it may with propriety be said, that the King is the only Sovereign of the empire. The part which the people have in the legislature, may more justly be considered as a limitation of the Sovereign authority, to prevent its being exercised in an oppressive and despotic manner: Monarchy is universally allowed to predominate in the constitution. In this view, there is not the least absurdity in the supposition that Americans have a right to a limitation similar to that of the people of Great-Britain. At any rate, there can never be said to be two sovereign powers, in the same state; while one common king is acknowledged, by every member of it.
Let us, for a moment, imagine the legislature of New-York independent on that of Great-Britain, where would be the mighty inconvenience! How would government be frustrated, or obstructed, by this means? In what manner, would they interfere with each other? In none that I can perceive. The affairs of government might be conducted with the greatest harmony, and, by the mediation of the King, directed to the same end. He (as I before observed) will be the great connecting principle. The several parts of the empire, though, otherwise, independent on each other, will all be dependent on him. He must guide the vast and complicated machine of government, to the reciprocal advantage of all his dominions. There is not the least contradiction in this, no imperium in imperio, as is maintained; for the power of every distinct branch will be limited to itself, and the authority of his Majesty over the whole, will, like a central force, attract them all to the same point.
The second part of your paragraph is this, “In arbitrary governments, this (supreme absolute) power is in the monarch; in aristocratical governments, in the nobles; in democratical, in the people, or the deputies of their electing. Our own government, being a mixture of all these kinds, the supreme authority is vested in the King, Nobles, and People, that is, in the King, House of Lords, and House of Commons, elected by the people.”
You are mistaken, when you confine arbitrary government to a monarchy. It is not the supreme power being placed in one, instead of many, that discriminates an arbitrary from a free government. When any people are ruled by laws, in framing which, they have no part, that are to bind them, to all intents and purposes, without, in the same manner, binding the legislators themselves, they are in the strictest sense slaves, and the government with respect to them, is despotic. Great-Britain is itself a free country; but it is only so because its inhabitants have a share in the legislature: If they were once divested of that, they would cease to be free. So that, if its jurisdiction be extended over other countries that have no actual share in its legislature, it becomes arbitary to them; because they are destitute of those checks and controuls which constitute that moral security which is the very essence of civil liberty.
I will go farther, and assert, that the authority of the British Parliament over America, would, in all probability, be a more intolerable and excessive species of despotism than an absolute monarchy.
   
   Mr. Hume, in enumerating those political maxims, which will be eternally true, speaks thus: “It may easily be observed, that though free governments have been commonly the most happy, for those who partake of their freedom, yet are they the most ruinous and oppressive to their provinces.” He goes on to give many solid reasons for this, and among other things, observes, that “a free state necessarily makes a great distinction (between herself and the provinces) and must continue to do so, ’till men learn to love their neighbours as well as themselves.” He confirms his reflections by many historical facts and concludes them thus: “Compare the pais conquis of France with Ireland, and you will be convinced of this truth; though this latter kingdom being in a good measure peopled from England, possesses so many rights and privileges, as should naturally make it challenge better treatment.”

 The power of an absolute prince is not temporary, but perpetual. He is under no temptation to purchase the favour of one part of his dominions, at the expence of another; but, it is his interest to treat them all, upon the same footing. Very different is the case with regard to the Parliament: The Lords and Commons both, have a private and separate interest to pursue. They must be, wonderfully, disinterested, if they would not make us bear a very disproportional part of the public burthens, to avoid them as much as possible themselves. The people of Britain must, in reality, be an order of superior beings, not cast in the same mould, with the common degenerate race of mortals, if the sacrifice of our interest and ease to theirs be not, extremely, welcome and alluring. But should experience teach us, that they are only mere mortals, fonder of themselves than their neighbours, the philanthropy and integrity of their representatives will be of a transcendent and matchless nature, should they not gratify the natural propensities of their constituents, in order to ingratiate themselves, and enhance their popularity.
When you say, that “our government being a mixture of all these kinds, the supreme authority is vested in the King, Nobles, and People, that is, the King, House of Lords, and House of Commons, elected by the people,” you speak unintelligibly. A person who had not read any more of your pamphlet, than this passage, would have concluded, you were speaking of our Governor, Council and Assembly, whom, by a rhetorical figure, you stiled King, Nobles and People. For how could it be imagined, you would call any government our own, with this description, that it is vested in the King, Nobles and People, in which, our own people have not the least share? If our own government be vested in the King, Nobles and People, how comes it to pass, that our own people have no part in it? The resolution of these questions will afford a proper field, in which, to display your ingenuity. You must endeavour to transmute the people of America into those of Great-Britain, or your description will be considered, as mere jargon, by every man of sense. Perhaps you may be able, in imitation of that celebrated sophist Spinosa, to prove, that they are only modally different, but substantially the same. Or if you please, that syllogism of the schools, by which, a man is proved a horse, may serve as an excellent model. If I recollect right it is in these words
Homo est animal:
Equus est animal,
Ergo, homo est equus.
Which is rendered thus, a man is an animal: an horse is an animal: Therefore, a man is an horse. By the same method of argumentation, you may prove, that, as Britons and Americans are generically the same, they are numerically so, likewise, as your description implies. You may form a syllogism thus:

Britons are men:
Americans are the same:
Therefore Britains and Americans are the same.
This argument will be as good, as the one, I am next going to examine.
“This supreme authority (you say) extends as far as the British dominions extend. To suppose a part of the British dominions, which is not subject to the power of the British legislature, is no better sense, than to suppose a country, at one and the same time, to be and not to be a part of the British dominions. If, therefore, the colony of New-York be a part of the British dominions, the colony of New-York is subject and dependent on the supreme legislative authority of Great-Britain.”
By “this supreme authority” I suppose you mean the Parliament of Great-Britain. I deny that it extends as far as the British dominions extend, and I have given many substantial reasons for this denial, whereas you have never offered any to prove that it does. You have begged the question, and taken that for granted, which is the very point in debate. As to your general position that there must be a supreme, absolute authority lodged somewhere, I have explained, in what sense, it ought to be understood; and shewn, that the several parts of the empire, may each enjoy a separate, independent legislature, with regard to each other, under one common head, the King.
The seeming proof you have subjoined is entirely fallacious; and depends upon the use of the terms British dominions, and British legislature, in an equivocal sense. The former may, either signify countries subject to the King, or to the legislature of Great-Britain. When we say French dominions, we mean countries subject to the King of France. In like manner, when we say British dominions, the most proper signification is, countries subject to the King of Great-Britain. At least there is no impropriety in using it, in this sense.
   
   Or if there is, all your objection amounts to this, that we have adopted an improper mode of expression, and for the future we may in the language of the honorable House of Assembly, call the Colonies his Majesty’s American dominions.


If, by the British legislature, you mean nothing more, than the Parliament of Great-Britain, it is well; but if you affix a different idea to it, you are not arbitrarily to impose it upon others. If there be any chimera in your fond imagination, which you express by that term, you must allow others the liberty to think it such. In short, if by the term, you mean an authority resident in one part of his Majesty’s dominions, to make laws for every other part of them; you ought not to apply it in this sense, ’till you have proved, that such an authority does really exist; especially in a controversy about that very matter.
By the British dominions, I mean the countries subject to his Britannic Majesty, in his royal capacity. By the British legislature, I will suppose you intend, simply the Parliament of Great-Britain. Let us now try whether “to suppose there may be a part of his British Majesty’s dominions, which is not subject to the parliament, be no better sense, than to suppose a country, at one and the same time to be and not to be, a part of the British dominions.” It is impossible for any thing to be and not to be; but it involves no contradictions to say, that a country may be in subjection to his Britannic Majesty, and in that sense, a part of the British dominions, without being, at all, dependent on the parliament of Great-Britain.
   
   I doubt not, you will here be disposed to cavil, by urging, that if we deny the authority of parliament, we also reject his British Majesty; since he composes a part of it; but let it be considered, that the Parliament, as such, is a political institution, not a physical being. We may deny his Majesty, in his political capacity, as a part of the legislature of Great-Britain, and yet acknowledge him in a similar political capacity, as a part of the legislature of NewYork. This is an obvious distinction, and cannot be contested without an affront to common sense.

 The colony of New-York, therefore, may be a branch of the British Empire, though not subordinate to the legislative authority of Britain.
Upon the whole, if, by the British dominions, you mean territories subject to the Parliament, you adhere to your usual fallacy, and suppose what you are bound to prove. I deny, that we are dependent on the legislature of Great-Britain, and yet I maintain, that we are a part of the British Empire; but in this sense only, as being the free-born subjects of his Britannic Majesty.
Thus have I fully examined that argument, which is esteemed the bulwark of the doctrine of parliamentary supremacy; and I flatter myself, clearly refuted it. The main pillar being now broken down, the whole structure may easily be demolished. I shall therefore proceed with alacrity in the completion of the work. But it is worthy of observation, that a cause must be extremely weak, which admits of no better supports.
Your next argument (if it deserves the name) is this, “legislation is not an inherent right in the colonies; many colonies have been established and subsisted long without it. The Roman colonies had no legislative authority. It was not ’till the latter period of their republic, that the privileges of Roman citizens, among which, that of voting in Assemblies of the people, at Rome, was a principal one, were extended to the inhabitants of Italy. All the laws of the empire were enacted at Rome. Neither their colonies, nor conquered countries had any thing to do with legislation.”
The fundamental source of all your errors, sophisms and false reasonings is a total ignorance of the natural rights of mankind. Were you once to become acquainted with these, you could never entertain a thought, that all men are not, by nature, entitled to a parity of privileges. You would be convinced, that natural liberty is a gift of the beneficent Creator to the whole human race, and that civil liberty is founded in that; and cannot be wrested from any people, without the most manifest violation of justice. Civil liberty, is only natural liberty, modified and secured by the sanctions of civil society. It is not a thing, in its own nature, precarious and dependent on human will and caprice; but is conformable to the constitution of man, as well as necessary to the well-being of society.
Upon this principle, colonists as well as other men, have a right to civil liberty: For, if it be conducive to the happiness of society (and reason and experience testify that it is) it is evident, that every society, of whatsoever kind, has an absolute and perfect right to it, which can never be with-held without cruelty and injustice. The practice
   
   If her practice proves any thing, it equally proves, that she had a right to plunder them, as much as possible. This doctrine, I presume, will not be disagreeable to some ears. There are many who would rejoice to see America plundered, in a like manner, provided they could be appointed the instruments.

 of Rome, towards her colonies, cannot afford the shadow of an argument against this. That mistress of the world was often unjust. And the treatment of her dependent provinces is one of the greatest blemishes in her history. Through the want of that civil liberty, for which we are now so warmly contending, they groaned under every species of wanton oppression. If we are wise, we shall take warning from thence; and consider a like state of dependence, as more to be dreaded, than pestilence and famine.
The right of colonists, therefore, to exercise a legislative power, is an inherent right. It is founded upon the right of all men to freedom and happiness. For civil liberty cannot possibly have any existence, where the society, for whom laws are made, have no share in making them; and where the interest of their legislators is not inseparably interwoven with theirs. Before you asserted, that the right of legislation was derived “from the indulgence or grant of the parent state,” you should have proved two things, that all men have not a natural right to freedom, and that civil liberty is not advantageous to society.
“The position, (you say) that we are bound by no laws, but those, to which we have assented, either by ourselves, or by our representatives, is a novel position, unsupported by any authoritative record of the British constitution, ancient or modern. It is republican, in its very nature; and tends to the utter subversion of the English monarchy.
“This position has arisen from an artful change of terms. To say, that an Englishman is not bound by any laws, but those to which the representatives of the nation have given their consent, is to say what is true. But to say, that an Englishman is bound by no laws but those to which he hath consented, in person, or by his representative, is saying what never was true, and never can be true. A great part of the people have no vote in the choice of representatives, and, therefore, are governed by laws, to which, they never consented, either by themselves, or by their representatives.”
The foundation of the English constitution rests upon this principle, that no laws have any validity, or binding force, without the consent and approbation of the people, given in the persons of their representatives, periodically elected by themselves. This constitutes the democratical part of the government.
It is also, undeniably, certain, that no Englishman, who can be deemed a free agent in a political view, can be bound by laws, to which he has not consented, either in person, or by his representative. Or, in other words, every Englishman (exclusive of the mercantile and trading part of the nation) who possesses a freehold, to the value of forty shillings per annum, has a right to a share in the legislature, which he exercises, by giving his vote in the election of some person, he approves of, as his representative.
“The true reason (says Blackstone) of requiring any qualification, with regard to property in voters, is to exclude such persons, as are in so mean a situation, that they are esteemed to have no will of their own. If these persons had votes, they would be tempted to dispose of them, under some undue influence, or other. This would give a great, an artful, or a wealthy man, a larger share in elections, than is consistent with general liberty. If it were probable, that every man would give his vote, freely, and without influence of any kind, then, upon the true theory and genuine principles of Liberty, every member of the community, however poor, should have a vote, in electing those delegates, to whose charge is committed the disposal of his property, his liberty and life. But since that can hardly be expected, in persons of indigent fortunes, or such as are under the immediate dominion of others, all popular states have been obliged to establish certain qualifications, whereby, some who are suspected to have no will of their own, are excluded from voting; in order, to set other individuals, whose wills may be supposed independent, more thoroughly upon a level with each other.”
Hence it appears, that such “of the people as have no vote in the choice of representatives, and therefore, are govern’d, by laws, to which they have not consented, either by themselves or by their representatives, are only those persons, who are in so mean a situation, that they are esteemed to have no will of their own.” Every free agent, every free man, possessing a freehold of forty shillings per annum, is, by the British constitution, intitled to a vote, in the election of those who are invested with the disposal of his life, his liberty and property.
It is therefore, evident to a demonstration, that unless every free agent in America be permitted to enjoy the same privilege, we are entirely stripped of the benefits of the constitution, and precipitated into an abyss of slavery. For, we are deprived of that immunity, which is the grand pillar and support of freedom. And this cannot be done, without a direct violation of the constitution, which decrees, to every free agent, a share in the legislature.
It deserves to be remarked here, that those very persons in Great Britain, who are in so mean a situation, as to be excluded from a part in elections, are in more eligible circumstances, than she should be in, who have every necessary qualification.
They compose a part of that society, to whose government they are subject. They are nourished and maintained by it, and partake in every other emolument, for which they are qualified. They have no doubt, most of them, relations and connexions, among those who are privileged to vote, and by that means, are not entirely without influence, in the appointment of their rulers. They are not governed by laws made expressly and exclusively for them; but by the general laws of their country; equally obligatory on the legal electors, and on the law makers themselves. So that they have nearly the same security against oppression, which the body of the people have.
To this we may add, that they are only under a conditional prohibition, which industry and good fortune may remove. They may, one day, accumulate a sufficient property to enable them to emerge out of their present state. Or, should they die in it, their situation is not entailed upon their posterity, by a fixed and irremediable doom. They, agreeable to the ordinary vicissitudes of human affairs, may acquire what their parents were deficient in.
These considerations plainly shew, that the people in America, of all ranks and conditions, opulent as well as indigent (if subjected to the British Parliament) would be upon a less favourable footing, than that part of the people of Britain, who are in so mean a situation, that they are supposed to have no will of their own. The injustice of this must be evident to every man of common sense.
I shall now proceed to take such a survey of the political history of the colonies, as may be necessary to cast a full light upon their present contest; and at the same time, to give the public a just conception of the profound and comprehensive knowledge you have of the dispute; the fairness and candour with which you have represented facts, and the immaculate purity of your intentions.

But, previous to this, the following observations may not be destitute of utility:
His Holiness the Pope, by virtue of being Christ’s Vicegerent upon earth, piously assumed to himself a right to dispose of the territories of infidels, as he thought fit. And, in process of time, all Christian princes learned to imitate his example, very liberally giving and granting away the dominion and property of Pagan countries. They did not seem to be satisfied with the title which Christianity gave them to the next world only; but chose to infer from thence, an exclusive right to this world also.
I must refer it to sounder casuists, than I am, to determine concerning the consistency or justice of this principle. It is sufficient for my purpose to observe, that it is the only foundation, upon which Queen Elizabeth and her successors undertook to dispose of the lands in America. Whatever right, therefore, we may suppose to have existed, it was vested entirely in the crown: The nation had no concern in it. It is an invariable maxim, that every acquisition of foreign territory is at the absolute disposal of the King; and, unless, he annex it to the realm, it is no part of it. And if it be once alienated, it can never be united to it without the concurrence of the proprietors.
Were there any room to doubt, that the sole right of the territories in America was vested in the crown, a convincing argument might be drawn from the principle of English tenure. By means of the feudal system, the King became, and still continues to be, in a legal sense, the original proprietor, or lord paramount, of all the lands in England.
   
   See Blackstone, Volume I.

 Agreeable to this rule, he must have been the original proprietor of all the lands in America, and was, therefore, authorized to dispose of them in what manner he thought proper.
The great enquiry, therefore, is concerning the terms on which these lands were really dispensed.
“The first charter, granted by the crown, for the purpose of colonization, is” not “that of King James the first, to the two Virginia companies,” as you assert. Previous to that, there was one from Queen Elizabeth to Sir Walter Raliegh, for all the territory he might discover and plant, between the 33d. and 40th. degrees of North latitude; which was not actually possessed, by any christian prince, or inhabited by any christian people, to have, hold, occupy, and enjoy the same, to him, his heirs, and assigns for ever, with all prerogatives, jurisdictions, royalties, privileges, franchises, thereunto belonging, by sea or land; only reserving, to herself, her heirs and successors, the fifth part of all gold and silver ore that might be acquired in those regions.
By this grant, Queen Elizabeth relinquished the whole legislative, and executive power, to Sir Walter, upon no other condition than simple homage, and the above-mentioned fifth part of gold and silver ore; which shews, that the crown considered itself, as invested with the absolute and entire disposal of the territories in America; and the passive conduct of the nation, declares its acquiescence in the same.
After many successless efforts to plant a colony in Virginia, this charter was forfeited and abrogated, by the attainder of Sir Walter Raleigh; and then succeeded that of King James the first, to the two Virginia companies, dated the 10th of April, 1606. This was afterwards altered and improved, by a second charter, issued in 1609. There was also a third, dated March 12, 1611–12. The mention of this last would not have answered your purpose, and therefore, you chose to pass it over in silence.
In neither of these three, is there the least reservation made of any authority to parliament. The colonies are considered in them, as entirely without the realm, and consequently, without the jurisdiction of its legislature.
In the first charter from King James, there are the following clauses:
“We do ordain, establish and agree, &c. that each of the said colonies, shall have a council, which shall govern and order all matters and all causes, which shall arise, grow, or happen to, or within, the same; according to such lavs, ordinances, and instructions, as shall be in that behalf, given and signed with our hand, or sign manual, and pass under the privy seal of our realm of England.
“And that also, there shall be a council established here in England, which shall consist of thirteen persons, to be for that purpose appointed; which shall have the superior managing and direction only of, and for all matters, that shall, or may concern the government of the said several colonies.
“Also, we do for us, our heirs, &c. declare, that all and every the persons, being our subjects, which shall dwell and inhabit within every, or any, the said several colonies, and every of their Children, which shall happen to be born within any of the said several colonies, shall have and enjoy all liberties, franchises and immunities within any of our other dominions, to all intents and purposes as if they had been abiding and born within our Realm of England.”
This latter declaration (to which there is one correspondent or similar, in every American Grant) plainly indicates, that it was not the royal intention to comprize the colonies within the realm of England. The powers committed to the two councils demonstrate the same; for they would be incompatible with the idea of any other than distinct states.
The King could neither exercise himself, nor empower others to exercise such an authority, as was really vested in the council, without a breach of the constitution, if the colonies had been a part of the realm, or within the jurisdiction of parliament. Such an exertion of power would have been unconstitutional and illegal, and, of course, inadmissible; but we find it was never called in question, by the legislature, and we may conclude from thence, that America was universally considered, as being without the jurisdiction of parliament.
The second charter explains and amplifies the privileges of the company, erecting them into “one body or commonalty perpetual,” and confirming to them the property of their former territories; with the addition of all the islands, lying within a hundred miles of the shores of both seas; together with all “commodities, jurisdictions, royalities, priviledges, franchises and preeminences” to be held of the King, “his heirs, and successors,” in free and common socage. They were only to pay one fifth part of all the gold and silver ore, they might find, in lieu of all services.
Their government was vested in a council, first appointed by the King, which, upon every necessary occasion, was to be summoned together, by the company’s treasurer. But immediately after the persons appointed are named in the charter, it is declared, that “the said council and treasurer, or any of them, shall be henceforth nominated, chosen, continued, displaced, changed, altered, or supplied, as death, or other several occasions shall require, out of the company of the said adventurers, by the voice of the greater part of the said company and adventurers.” Every member newly elected, to be sworn into office, by the Lord Chancellor.
This council had “full power and authority to make, ordain and establish all manner of orders, laws, directions, instructions, forms and ceremonies of government and magistracy, fit and necessary for, and concerning the government of the said colony; and the same to abrogate, revoke, or change, at all times, not only within the precinct of the said colony; but also on the seas, in going or coming to or from the said colony.”
This charter is also silent with respect to parliament; the authority of which is evidently precluded, by the whole tenor of it.
You, Sir, took no notice of the circumstance, that the council was to be nominated, chosen, continued, &c. out of the Virginia company itself, agreeable to the voice of the majority. You omitted this, and gave quite a different turn to the matter; but herein you acted not at all discordant with your usual practice. Nor did you esteem it politic to transcribe the following clause: “that the said company, and every of them, their factors and assigns, shall be free of all subsidies and customs in Virginia, for the space of one and twenty years; and from all taxes and impositions forever, upon any goods, or merchandizes at any time or times hereafter, either upon importation thither, or exportation from thence.”
The third charter is a still farther enlargement of their territory and privileges, and is that, by which their present form of government is modelled. The following extract will shew the nature of it: “We do hereby ordain and grant, that the said treasurer, and company of adventurers and planters, aforesaid, shall and may, once every week, and oftener, at their pleasure, hold and keep a court or assembly, for the better order and government of the said plantation; and that any five persons of our council, for the time being, of which company the treasurer, or his deputy to be always one, and the number of fifteen persons, at the least, of the generality of the said company assembled together, in such manner, as hath been heretofore used and accustomed, shall be reputed to be, and shall be a sufficient court, for the handling, ordering and dispatching of all such casual and particular occurrences, as shall, from time to time happen, touching and concerning the said plantation. And, nevertheless, for the handling, ordering, and disposing of the matters and affairs of greater weight and importance, such as shall in any sort concern the weal public, and the general good of the said plantation, as namely the manner of government, from time to time, to be used, the ordering and disposing of the lands and possessions, and the settling and establishing of a trade there, or such like, there shall be held and kept, every year forever, one great general and solemn assembly. In all, and every of which said great and general courts, so assembled, our will and pleasure is; and We do, for us, our heirs, and successors, forever, give and grant to the said treasurer and company, or the greater number of them, so assembled, that they shall and may have full power and authority, from time to time, and at all times hereafter, to elect and chuse discreet persons to be of our said council, for the first colony of Virginia, and to nominate and appoint such officers, as they shall think fit and requisite for the government, managing, ordering and dispatching of the affairs of the said company, and shall likewise have full power and authority, to ordain and make such laws and ordinances, for the good and welfare of the said plantation, as to them, from time to time, shall be thought requisite and meet; So always, as the same be not contrary to the laws and statutes of this our realm of England.”
By this charter, King James divested himself wholly, both of the legislative and executive authority; but, for his own security, prescribed a model for their civil constitution. Their laws were not to be contrary to the laws and statutes of his realm of England; which restriction was inserted into all the subsequent charters, with some little variation, such as, that their laws should be “consonant to reason, and not repugnant, or contary, but as near as conveniently may be agreeable to the laws, statues and rights of this our kingdom of England.”
This mode of expression, so indefinite in itself, shews that the use made of the clause, by some ministerial advocates, is by no means natural, or warrantable. It could only be intended to set forth the British constitution, as a pattern for theirs, and accordingly we find, that upon the arrival of Sir George Yardly, in Virginia, soon after this patent was procured, the government was regulated, upon a new plan, that it might “resemble the British constitution, composed of two houses of parliament and a sovereign: The number of the council was increased, intending this body should represent the house of lords, while the house of commons was composed of burgesses, assembled from every plantation and settlement in the country.”
There might be a great dissimilarity between the laws of Virginia and those of Great Britain, and yet not an absolute contrariety; so that the clause in question is not explicit, or determinate enough to authorize the conclusion drawn from it. Besides, if the colonies were within the realm of England, there would be no necessity for any provision in favour of its laws; and if they were without (as is clearly implied by the clause itself) it must be a contradiction to suppose its jurisdiction could extend beyond its own limits.
But the true interpretation may be ascertained, beyond a doubt, by the conduct of those very princes, who granted the charters. They were certainly the best judges of their own intention, and they have left us indubitable marks of it.
In april 1621, about nine years after the third Virginia charter was issued, a bill was introduced into the house of commons, for indulging the subjects of England, with the privilege of fishing upon the coast of America; but the house was informed by the secretary of state, by order of his majesty King James, that “America was not annexed to the realm, and that it was not fitting that parliament should make Laws for those countries.”
In the reign of his successor Charles the first (who granted the Massachusetts and Maryland charters) the same bill was again proposed, in the house, and was, in the like manner refused the royal assent, with a similar declaration that “it was unnecessary; that the colonies were without the realm and jurisdiction of parliament.”
Circumstances which evidently prove, that these clauses were not inserted to render the colonies dependant on the Parliament; but only (as I have observed) to mark out a model of government, for them. If then, the colonies were, at first without the realm and jurisdiction of parliament, no human authority could afterwards alter the case, without their own voluntary full and express approbation.
The settlement of New-England was the next in succession, and was instigated by a detestation of civil and ecclesiastical tyranny. The principal design of the enterprize was to be emancipated from their sufferings, under the authority of parliament, and the laws of England. For this purpose, the Puritans had before retired to foreign countries, particularly to Holland. But Sir Robert Naughton, secretary of state, having remonstrated to his Majesty, concerning the impolicy and absurdity of dispeopling his own dominions, by means of religious oppression; obtained permission for the Puritans to take up their abode in America, were they found an asylum from their former misfortunes.
Previous to their embarkation at Holland, they had stipulated, with the Virginia company,
   
   This was after they had received their 3d charter.

 for a tract of land, in contiguity with Hudson’s River; but when they arrived in America (by some misconduct of the pilot) they found themselves at Cape Cod, which was without the boundaries of the Virginia Patent. There the season compelled them to remain, and there they have prosecuted their settlements.
They looked upon themselves as having reverted to a state of nature; but being willing still to enjoy the protection of their former sovereign, they executed the following instrument.
“In the name of God, Amen! We, whose names are under-written, the loyal subjects of our dread sovereign Lord King James, of Great-Britain, &c. King, defender of the faith, &c, having undertaken, for the glory of God, and the advancement of the Christian faith, and the honour of our King, and country, a voyage to plant the first colony in the northern part of Virginia, do by these presents, mutually, in the presence of God, and one another, covenant and combine ourselves together into a civil body politic, for our better ordering and preservation and furtherance of the ends aforesaid, and by virtue hereof, to enact, constitute, and frame such just and equal laws, ordinances, acts, constitutions and officers, from time to time, as shall be thought most meet and convenient for the general good of the colony; unto which, we promise all due submission and obedience.”
In witness whereof, we have hereunto subscribed our names, at Cape Cod, November 11th, 1620.
   
   This ought to silence the infamous calumnies of those, who represent the first settlers in New-England, as enemies to kingly government; and, who are, in their own opinions, wondrous witty, by retailing the idle and malicious stories that have been propagated concerning them; such as their having erased the words King, Kingdom, and the like, out of their bibles, and inserted in their stead, civil magistrate, parliament, and republic.


This was the original constitution of New Plymouth. It deserves to be remarked here, that these first settlers possessed their lands by the most equitable and independent title, that of a fair and honest purchase from their natural owners the Indian tribes. King James, soon after, erected a Council at Plymouth, in the county of Devon, “for the planting, ruling, ordering and governing of New-England, in America;” and granted to “them, their successors and assigns, all that part of America, lying and being in breadth from 40 deg. of north latitude from the equinoctial line to the 48th degree of the said northerly latitude, inclusively, and in length of, and within all the breadth aforesaid, throughout all the main land, from sea to sea; together with all the firm lands, soils, grounds, havens, ports, rivers, waters, fishings, mines, minerals, precious stones, quarries, and all and singular other commodities, jurisdictions, royalties, privileges, franchises, and preheminences, both within the said tract of land, upon the main, and also within the islands and seas adjacent. To be held of his Majesty, his heirs, and successors in free and common socage, and the only consideration to be, The fifth part of all gold and silver ore, for, and in respect of all and all manner of duties, demands, and services.”
This council was vested, with the sole power of legislation, the election and appointment of all officers civil and military, authority to coin money, make war and peace, and a variety of other signal privileges. The colony of New Plymouth was comprehended within the grant. In consequence of which, its inhabitants, a few years after, purchased the claim of the patentees, with all their rights and immunities, and became an independent state by charter.
The same motives that induced the settlement of New Plymouth, did also produce that of Massachusetts. It was first colonized, by virtue of a patent from the Council at Plymouth, and in a year after, by a charter from King Charles the first, dated the 4th of March, in the 4th year of his reign, by which, the adventurers and inhabitants were formed into “one body politic and corporate, by the name of the Governor and Company of the Massachusetts-Bay, in New-England,” and cloathed with powers and privileges resembling those of the colony of New Plymouth.
It happened some time before this, that there was a dissolution of the Virginia Company, by a royal proclamation, dated 15th of July, 1624, by which the colony became more immediately dependent on the King. The Virginians were greatly alarmed at this, and forthwith presented a remonstrance to the throne: In which they signified an apprehension of “designs formed against their rights and privileges.” In order to banish their fears, the Lords of the Council (in a letter dated the 22d of July, 1634) gave them an assurance, by his Majesty’s direction, “That all their estates, trade, freedom and privileges, should be enjoyed, by them, in as extensive a manner, as they enjoyed them before the recal of the company’s patent.” Agreeable to this, their former constitution was confirmed and continued.
The Maryland charter is the next in order, of which you, Sir, have made no mention. It was granted by King Charles I. to Lord Baltimore, and contains such ample and exalted privileges, that no man in his senses can read it, without being convinced it is repugnant to every idea of dependence on Parliament.
It bestows on him “all the country of Maryland, and the islands adjacent; together with all their commodities, jurisdictions, privileges, prerogatives, royal rights, &c. &c. of what kinds soever, as well by sea as land; and constitutes him, his heirs and assigns, true and absolute Lords and Proprietaries of the said country, and of all the premises aforesaid; saving always the faith and allegiance, and the sovereign dominion due to himself, his heirs and successors, to be holden of the Kings of England, in free and common socage, by fealty only, and not in capite, paying two Indian arrows, every year, and also the fifth part of all gold and silver ore, which shall from time to time happen to be found. Granting also full and absolute power to the said Lord Baltimore, his heirs, &c. to ordain, make, enact and publish any laws whatsoever, by and with the advice, assent and approbation of the freemen of the said province, or the greater part of them, or of their delegates or deputies, whom, for the enacting of the said laws, when and as often, as need shall require, we will, that the said now Lord Baltimore, and his heirs, shall assemble in such sort and form, as, to him and them, shall seem best. Provided nevertheless, that the said laws be consonant to reason, and be not repugnant, or contrary, but as near as conveniently may be, agreeable to the laws, statutes, and rights of this our kingdom of England.”
In another place it is ordained, that he the “said Lord Baltimore, may from time to time, for ever, have and enjoy the customs and subsidies, within the said ports, harbours, &c. within the province aforesaid, payable, or due for merchandizes and wares, there to be laden and unladen; the said subsidies and customs to be reasonably assessed (upon any occasion) by themselves and the people there, as aforesaid, to whom, we give power by these presents for us, our heirs and successors, upon just cause, and in due proportion to assess and impose the same.”
I confine myself to these extracts, to avoid prolixity; and pass over the enumeration of those many extensive prerogatives, this charter confers; such as the appointment of all officers, civil and military; the power of making war and peace; the establishment of boroughs and cities, with all necessary immunities, and the like.
In the 14th year of Charles the second, the two colonies, Connecticut and New-Haven, petitioned the King to unite them into one colony, which was complied with. Privileges, as valuable and extensive, as any that had been before granted, were comprized in their charter. There was only a reservation of allegiance to the King, without the smallest share of the legislative or executive power. The next year, Providence and Rhode-Island procured a charter, with privileges exactly correspondent to those of Connecticut.
You are pleased to assert, “that the charters of Rhode-Island and Connecticut, are simply, matters of incorporation,” and produce an extract in confirmation of this assertion.
I should be astonished at so extraordinary a deviation from truth, if there were not many instances similar to it. Not only, the whole tenor of their charters, but their constant practice and form of government, hitherto, declare the reverse of your assertion. But, that I may not unnecessarily prolong this letter, by a quotation of the different parts of the respective charters, give me leave to present you with an account of the constitution of these colonies, which was laid before the House of Lords in January, 1734.
“Connecticut and Rhode-Island (say the Commissioners of Trade and Plantations) are charter governments, where almost the whole power of the crown is delegated to the people, who make annual election of their Assembly, their Councils and their Governors, likewise to the majority of which Assemblies, Councils and Governors, respectively, being collective bodies, the power of making laws is granted; and, as their charters are worded, they can, and do make laws, even without the Governor’s assent, no negative voice being reserved to them, as Governors in said charters. These colonies have the power of making laws, for their better government and support; and are not under any obligation, by their respective constitutions, to return authentic copies of their laws to the crown, for approbation and disallowance; or to give any account of their proceedings; nor are their laws repealable, by the crown; but the validity of them depends upon their not being contrary, but, as near as may be, agreeable to the laws of England.”
As to the expression, as other our liege people of this our realm of England, or any other corporation or body politic within the same, if any stress be laid upon the particle other, it will imply not only, that the colonies were simple matters of corporation; but that the inhabitants of them were considered as being within the realm of England. But this cannot be admitted as true, without contradicting other clauses of the same charters. Thus, in the preamble to that of Rhode-Island, it is said, that the first planters “did, by the consent of our royal progenitors, transport themselves out of this kingdom of England into America.” And in each of the charters, the King stipulates, that all the children born in America, shall enjoy “all the liberties and immunities of free and natural subjects, within any of his dominions, as if they and every of them were born within the realm of England.”
The vague and improper manner, in which this particle is used, in many other places of the several charters, will not allow it the least weight in the present instance. In the 11th article of the third Virginia charter, there is this expression: “All such, and so many of our loving subjects, or any other strangers that will, &c.” The same rule of inference, that makes Rhode-Island and Connecticut simple corporations, will also transform the King’s loving subjects into mere strangers; which I apprehend cannot be done, without some degree of absurdity.
In the 15th year of Charles II. Carolina was erected into a principality. A Patent dated March 24, 1663, was granted to eight lord proprietors, vesting them with all its rights, privileges, prerogatives, royalties, &c. and the whole legislative and executive authority, together with the power of creating a nobility. The form of government was determined, by a compact between the people and the proprietors; which contained one hundred and twenty articles; and, “these were to be and remain the sacred and unalterable rule and form of government in Carolina, for ever.” A Palatine was to be elected, from among the proprietaries, who was to govern the Principality during his life; and, at his demise, the surviving lords were to succeed him according to the order of seniority. The legislative power was to reside in the parliament of that country; consisting of the Palatine as sovereign; an upper House, in which the proprietors or their deputies, the Governor and the Nobility were to sit; and a lower House composed of the Delegates of the People. There was likewise a court established, the members of which were three Proprietaries, and the Palatine, as president; and in this court, the whole executive authority was lodged.
There were also several other courts: the Chief Justice’s, the High Constable’s, the Chancellor’s, and High Steward’s Court. The principal officers of the state, in number, titles and power, resembled those of the realm of England. The proprietors of Carolina considered themselves, as possessed of every requisite, towards forming a separate, independent state; and were always extremely jealous of any encroachments. They even disputed the King’s authority to establish courts of Vice Admiralty, within their precincts; though for the examination and punishment of offences, committed without them: and always appointed an Admiral of their own. One of their Governors was deposed for “accepting a commission, under King William, as Judge of the Admiralty, when he had, at the same time, a commission from the Lords proprietaries for the same office.”
The Philadelphia Charter was next granted; and contained almost an equality of privileges, with that of Maryland. There was indeed a reserve, in favour of parliament, perfectly singular and unprecedented in any foregoing charter; and which must either be rejected, or the general tenor of the grant becomes unintelligible.
It happened, that the Charter of Massachusetts was vacated, by a decision in Chancery; and a new one was conferred by William and Mary. The agent for that colony, did not accept it, ’till they had first consulted the most judicious civilians and politicians, upon the contents of it; and, then drew up an instrument, in which, they assigned the reasons of their acceptance. The following extract will serve to shew their sense of it, “the colony (say they) is now made a province; and the General Court has, with the King’s approbation, as much power, in New-England, as the King and parliament have in England. They have all English privileges and liberties; and can be touched, by no law, and by no tax; but of their own making. All the liberties of their religion are for ever secured.”
You say, that “the power to levy taxes is restrained to provincial and local purposes, only, and to be exercised, over such only, as are inhabitants and proprietors of the said province.”
They are impowered “to levy proportionable and reasonable assessments, rates and taxes, for our service, in the necessary defence and support of the government of the said province, or territory; and the protection and preservation of the inhabitants there.” The defence and support of government, and their own protection and preservation, are the purposes, for which they are to raise supplies; and, in my humble opinion, there are no others, to which any society is under an obligation to contribute its wealth or property.
I shall only make one more observation, upon this charter, which is, that there was a reservation in it of liberty, for the people of England, to fish upon their coasts; which would have been useless and absurd, had that province been a part of the realm, and within the jurisdiction of parliament.
Were it necessary to elucidate, still more, a point which is so conspicuous from the several charters of the colonies, as well as the express declarations of those princes, by whom they were granted, to wit, “that the colonies are without the realm and jurisdiction of parliament.” I might enumerate many striking circumstances, besides those I have already mentioned. But as the case is by this time sufficiently clear, I shall confine myself to the recital of only one or two more transactions.
An act of the 25th of Charles the second was the first, that ever imposed duties on the colonies, for any purpose; and these, as the preamble itself recites, were simply as a regulation of trade, and were of a prohibitory nature. Notwithstanding this, it was the source of great dissatisfaction, and was one of the principal causes of the insurrection, in Virginia, under Colonel Bacon; which after his death subsided; and then the province sent agents to England, to remonstrate “against taxes and imposition being laid on the colony, by any authority, but that of the General Assembly.” In consequence of this, a declaration was obtained, under the privy seal of King Charles, dated 19th of April, 1676, to this effect, that “taxes ought not to be laid upon the proprietors and inhabitants of the colony, but by the common consent of the General Assembly.”
About three years after, when King Charles had occasion to raise a permanent revenue, for the support of Virginia, he did not attempt to do it by means of a parliamentary donation; but framed a Bill, and sent it there by Lord Colepepper, who was, at that time, governor, to receive the concurrence of their legislature. It was there passed into a law, and “enacted by the King’s most excellent Majesty, by, and with, the consent of the General Assembly of the colony of Virginia.” If the Virginians had been subjects of the realm, this could not have been done, without a direct violation of magna charta; which provides, that no English subject shall be taxed without the consent of Parliament.
Thus Sir, I have taken a pretty general survey of the American Charters; and proved to the satisfaction of every unbiassed person, that they are intirely, discordant with that sovereignty of parliament, for which you are an advocate. The disingenuity of your extracts (to give it no harsher name) merits the severest censure; and will no doubt serve to discredit all your former, as well as future labours, in your favourite cause of despotism.
It is true, that New-York has no Charter. But, if it could support it’s claim to liberty in no other way, it might, with justice, plead the common principles of colonization: for, it would be unreasonable, to seclude one colony, from the enjoyment of the most important privileges of the rest. There is no need, however, of this plea: The sacred rights of mankind are not to be rummaged for, among old parchments, or musty records. They are written, as with a sun beam, in the whole volume of human nature, by the hand of the divinity itself; and can never be erased or obscured by mortal power.
The nations of Turkey, Russia, France, Spain, and all other despostic kingdoms, in the world, have an inherent right, when ever they please, to shake off the yoke of servitude, (though sanctified by the immemorial usage of their ancestors;) and to model their government, upon the principles of civil liberty.
I will now venture to assert, that I have demonstrated, from the voice of nature, the spirit of the British constitution, and the charters of the colonies in general, the absolute non-existence of that parliamentary supremacy, for which you contend. I am not apt to be dogmatical, or too confident of my own opinions; but, if I thought it possible, for me to be mistaken, when I maintain, that the parliament of Great-Britain has no sovereign authority over America, I should distrust every principle of my understanding, reject every distinction between truth and falshood, and fall into an universal scepticism.
Hitherto, I have reasonned against the whole authority of parliament, without even excepting the right we have conceded of regulating trade. I considered it, in its original state, as founded in the British constitution, the natural rights of society, and the several charters of the colonies. The power of regulating our trade was first exercised in the reign of Charles the second: I shall not examine upon what principle: It is enough, we have consented to it. But I shall proceed to consider the argument, you make use of, to establish the propriety of allowing special duties to be imposed by way of tribute, for the protection of our commerce.
You argue thus, “Notwithstanding the large landed estates, possessed by the British subjects, in the different parts of the world; they must be considered, as a commercial, manufacturing people. The welfare, perhaps the existence of Great-Britain, as an independent, or sovereign state, depends, upon her manufactures and trade; and many people in America think, that her manufactures and commerce depend, in a great measure, on her intercourse with her colonies; insomuch, that if this should be neglected, her commerce would decline and die away; her wealth would cease, and her martime power be at an end. If these observations be just, they establish the right of the British parliament to regulate the commerce of the whole empire, beyond possibility of contradiction; a denial of it, would be a denial of a right in the British empire to preserve itself; they prove also, that all parts of the empire must be subject to the British Parliament, for otherwise the trade of the whole cannot be regulated. They point out also, the best mode of raising such a revenue, as is necessary for the support and defence of the government, viz. by duties on imports and exports; because these are attended with the least inconvenience to the subject, and may be so managed, as to raise a revenue, and regulate the trade at the same time.”
“When it is considered, that Great-Britain is a maritime power; that the present flourishing state of her trade and of the trade of her colonies depends, in a great measure, upon the protection which they receive from the navy; that her own security depends upon her navy, and that it is principally, a naval protection, we receive from her, there will appear a peculiar propriety in laying the chief burthen of supporting her navy, upon her commerce; and in requesting us to bear a part of the expence, proportional to our ability, and to that protection and security which we receive from it.”
The supposition, that a cessation of commerce, between Great-Britain and the colonies, would be ruinous and destructive to the former, is ushered in, as the principal argument, for her right to regulate the commerce of the whole empire. I am willing to allow it its full weight; but I cannot conceive how you can pretend, after making such an use of it, to deny it the force it ought to have, when it is urged, as affording a moral certainty, that our present measures will be successful. If you tacitly adopt the principle, and reason from it, in one case, with what propriety can you reject it, in the other? If the preservation of the British empire depends, in any material degree, upon the right of parliament to regulate the trade of the colonies, what will be the consequence if that trade ceases altogether? You must either acknowledge, that you have adduced a very weak and foolish argument, or that the commercial connexion between Great-Britain and the colonies is essential to her security and prosperity. You have either failed, in proving your point, or you have furnished me, with an ample confutation of all your reasoning against the probability of success, from the restrictions laid on our commerce. If our trade be necessary to the welfare of Great-Britain, she must, of course, be ruined by a discontinuance of it.
But it is granted, that Great-Britain has a right to regulate the trade of the empire. The Congress has acknowledged it, so far as concerned their constituents. You infer from thence, that all parts of the empire must be subject to her. They need only be, so far subject, as is necessary for the end proposed, that is the regulation of their trade. If you require any further subjection, you require means that are disproportionate to the end, which is unreasonable, and not at all allowable.
With respect to the justice of submitting to impositions, on our trade, for the purpose of raising a revenue, to support the Navy, by which it is protected, I answer, that the exclusive regulation of our commerce, for her own advantage, is a sufficient tribute to Great-Britain for protecting it. By this means, a vast accession of wealth is annually thrown into her coffers. It is a matter of notoriety, that the ballance of trade is very much against us. After ransacking Spain, Portugal, Holland, the English, French, Spanish, Dutch and Danish plantations, for Money and Bills of Exchange, as remittances for the commodities we take from Great-Britain; we are still always greatly in arrears to her. At a moderate computation I am well informed, that the profits she derives from us every year, exceed two millions and a half sterling; and when we reflect, that this sum will be continually increasing, as we grow more and more populous, it must be evident, that there is not the least justice in raising a revenue upon us, by the imposition of special duties.
The right of Great-Britain to regulate our trade, upon the plan it is now acknowledged, is not an inconsiderable matter. It is as much as any free people can concede, and as much, as any just people would require. We are not permitted to procure manufactures any where else, than from Great-Britain, or Ireland. Our trade is limited and prescribed, in every respect, as is most for her interest: This is a plentiful source of wealth to her, as I have heretofore shewn, and shall hereafter confirm, by the testimony of some British writers.
But I have found out an argument, which I imagine will go very near convincing yourself of the absurdity of what you have offered, on this head. It is short, but conclusive, “the principal profits of our trade center in Great-Britain.”
   
   See Page 19th of your own letter.

 How can you, my dear sir, after making this confession, entertain a single thought, that is incumbent upon us to suffer her to raise a revenue upon our trade? Are not the principal profits a sufficient recompence for protecting it? Surely you would not allow her the whole. This would be rather too generous. However ardent your affection to her, and however much it may be your glory to advance her imperial dignity, you ought to moderate it so far, as to permit us to enjoy some little benefit from our trade. Only a small portion of the profits will satisfy us. We are willing to let her have the principal share, and this you acknowledge she already has. But why will you advise us to let her exhaust the small pittance, we have reserved, as the reward of our own industry in burthensome revenues? This might be liberality and generosity; but it would not be prudence; and let me tell you, in this selfish, rapacious world, a little discretion is, at worst, only a venial sin. It will be expedient to be more cautious for the future. It is difficult to combat truth; and unless you redouble your vigilance, you will (as in the present instance) be extremely apt to ensnare yourself.
I shall now briefly examine the excellent mode, you have proposed, for settling our disputes, finally, and effectually. All internal taxation is to be vested, in our own legislatures, and the right of regulating trade, by duties, bounties, &c. to be left to the parliament, together with the right of enacting all general laws, for all the colonies. You imagine that we should then “have all the security for our rights, liberties and properties, which human policy can give us.”
Here we widely differ in sentiment, my opinion is, that we should have no “security, besides the good will of our rulers, that is no security at all.” Is there no difference between one system of laws and another? Are not some more favourable and beneficial to the subject, better calculated to preserve his life, and personal liberty than others? It is evident they are. Suppose, instead of the present system established among us, the French laws were to be introduced, for the good of all the colonies, should we have the same security for our lives which we now have? I presume we should not. I presume also, that a revolution in our laws might and would, gradually, take place.

A fondness for power is implanted, in most men, and it is natural to abuse it, when acquired. This maxim drawn from the experience of all ages makes it the height of folly to entrust any set of men with power, which is not under every possible controul: perpetual strides are made after more, as long as there is any part with-held. We ought not, therefore, to concede any greater authority to the British parliament, than is absolutely necessary. There seems to be a necessity, for vesting the regulation of our trade there, because, in time, our commercial interests might otherwise interfere with her’s. But with respect to making laws for us, there is not the least necessity, or even propriety in it. Our legislatures are confined to ourselves and cannot interfere, with Great-Britain. We are best acquainted with our own circumstances, and therefore best qualified, to make suitable regulations. It is of no force to object, that no particular colony has power to enact general laws for all the colonies: There is no need of such general laws. Let every colony attend to its own internal police, and all will be well. How have we managed heretofore? The parliament has made no general laws, for our good; and yet our affairs have been conducted, much to our ease and satisfaction. If any discord has sprung up among us, it is wholly imputable to the incursions of Great-Britain. We should be peaceable and happy, if unmolested by her: We are not so destitute of wisdom, as to be in want of her assistance, to devise proper and salutary laws for us.
The legislative power of parliament, would at any rate be useless to us, and as utility is the prime end of all laws, that power has no reason for which it should exist. It is not even requisite for preserving the connexion, between Britain and the colonies; for that is sufficiently secured, in two ways, by being united under the same king; and by the important privilege of regulating our commerce, to which we have submitted.
That it might be prejudicial to us, no reasonable man can deny. We may trace the evils of it, through the whole administration of justice. Judicial proceedings may be so ordered, as to render our lives and properties dependent on the will and caprice of court favourites and tools. A wide field for bribery and corruption, of every kind, would be opened; and the most enormous exactions would take shelter under the garb of law. It is unnecessary to enter into a particular detail of the different methods, in which all this might be effected; every man’s own imagination will suggest to him a multiplicity of instances.
Rigorous, oppressive and tyrannical laws may be thought expedient, as instruments to humble our rebellious tempers, and oblige us to submit to further exertions of authority, ’till the claim to bind us, in all cases whatsoever, be fully complied with. This no doubt would be a work of time. The steps would be gradual and perhaps imperceptible; but they would be sure and effectual. That thirst of power, which influenced the parliament to assert an unlimited authority over us, without the least plausible foundation for it (as I have clearly proved) will authorize us to apprehend the worst.
The power of legislating for us, and of raising a revenue upon the articles of commerce would be a sufficient degree of slavery. It is absurd to say, that Great-Britain could not impose heavy burthens, on our commerce, without immediately feeling the effect herself. She may enrich herself, by reducing us to the most lamentable state of penury and wretchedness. We are already forbid to purchase the manufactures of any foreign countries. Britain and Ireland must furnish us with the necessaries we want. Those things we manufacture among ourselves, may be disallowed. We should then be compelled to take the manufactures of Great-Britain, upon her own conditions. We could not, in that case, do without them. However excessive the duties, laid upon them, we shall be under an inevitable necessity to purchase them. How would Great-Britain feel the effects of those impositions, but to her own advantage? If we might withdraw our custom, and apply to other nations; if we might manufacture our own materials; those expedients would serve, as a refuge to us; and would indeed be a security against any immoderate exactions. But these resources would be cut off. There would be no alternative left us. We must submit to be drained of all our wealth, for those necessaries, which we are not permitted to get elsewhere.
As to our trade with foreign countries, the burthens imposed on that, however grievous, would, in like manner, affect Great-Britain, only by increasing her public treasure. Her own inhabitants would pay no part of them: They would fall solely upon ourselves. There is no immediate connection between her trade and ours of this kind: they are separate and independent; and, of course, the incumbrances on the one would not injure the other. The superfluity of our products must be exported to enable us to pay our debts to her; and we must submit to be loaded, at her discretion. If we look forward to a period not far distant, we shall perceive, that the productions of our country will infinitely exceed the demands, which Great-Britain and her connections can possibly have for them; and, as we shall then be greatly advanced in population, our wants will be proportionably increased. These circumstances will open an ample field, for extortion and oppression.
The legislative authority of Parliament would always be ready to silence our murmurs, by tyrannical edicts: These would be enforced, by a formidable army, kept up among us, for the purpose. The slightest struggles, to recover our lost liberty, would become dangerous and even capital. Those hated things Continental Conventions, by which there might be a communion of councils and measures, would be interdicted. Non-importation and non-exportation agreements would, in effect, be made seditious, illegal, and treasonable.
   
   I believe these were the epithets, bestowed upon them by General Gage.

 No remedy would be left, but in the clemency of our oppressors; a wretched one indeed, and such as no prudent man would confide in! In whatever light, we consider the matter, we shall find, that we must effectually seal our bondage by adopting the mode you recommend.
Agreeable to your own concession, Great-Britain is abundantly recompensed for the naval protection she affords, by the principal profits of our trade: It can, therefore, with no colour of justice, be urged upon us, to permit her to raise a revenue through that channel.
But, after all, let us suppose, that the emolument which arises, from the simple and abstracted regulation of our trade, is inadequate to the protection, we derive, from the parent state; does it follow, that her just demands cannot be satisfied, unless we put it in her power to ruin us? When did the colonies refuse to contribute their proportion, towards defraying the expences of government? During the war, our contributions were so liberal and generous, that we were thought to have done more, than our part, and restitution was accordingly made. Massachusetts, that injured, insulted and calumniated country was foremost in displaying its loyalty; and was neither parsimonious of its men nor money. But, notwithstanding this, no confidence, it seems is due to our virtue, or fidelity; but every thing is to be trusted to the wisdom and disinterestedness of a British Parliament.
We do not expect, or require, that all should depend upon our integrity or generosity; but only a part: And this every rule of equity intitles us to. We have assented to the exercise of a power, which gives a certainty to Great-Britain of a vast annual income: Any further aids, that may be necessary, ought to be intrusted to our fidelity: When the circumstances of two parties will not admit of precise boundaries to the duty of each, it is not a dictate of justice to put one entirely into the power of the other. If the mother country would desist from grasping at too much, and permit us to enjoy the privileges of freemen, interest would concur with duty, and lead us to the performance of it. We should be sensible of the advantages of a mutual intercourse and connection; and should esteem the welfare of Britain, as the best security for our own. She may, by kind treatment secure our attachment in the powerful bands of self-interest. This is the conduct that prudence and sound policy point out; but alas! to her own misfortune, as well as ours, she is blind and infatuated.
If we take futurity into the account, as we no doubt ought to do, we shall find, that, in fifty or sixty years, America will be in no need of protection from Great-Britain. She will then be able to protect herself, both at home and abroad. She will have a plenty of men and a plenty of materials to provide and equip a formidable navy. She will indeed owe a debt of gratitude to the parent state, for past services; but the scale will then begin to turn in her favour, and the obligation, for future services, will be on the side of Great-Britain. It will be the interest of the latter to keep us without a fleet, and, by this means to continue to regulate our trade, as before. But, in thus witholding the means of protection, which we have, within our own reach, she will chiefly consult her own advantage, and oblige herself much more, than us. At that æra, to enjoy the privilege of enriching herself, by the direction of our commerce, and at the same time, to derive supports from our youthful vigour and strength, against all her enemies, and, thereby to extend her conquests over them, will give her reason to bless the times that gave birth to these colonies.

By enlarging our views, and turning our thoughts to future days, we must perceive, that the special benefits we receive from the British nation are of a temporary and transient nature; while, on the other hand, those it may reap from us, by an affectionate and parental conduct, will be permanent and durable; and will serve to give it such a degree of stability and lasting prosperity, as could not be expected, in the common fluctuating course of human affairs. Such reflections will teach us, that there is no propriety in making any concessions to Great-Britain, which may be at all inconsistent with our safety.
You employ several contemptible artifices to varnish and recommend your scheme. Your conduct, in every respect, affords a striking instance of the depravity of human nature. You insinuate, that the Pennsylvania Farmer admits the right of Parliament to regulate our trade, in the same sense, you do. The very letter your extracts are taken from, is expressly levelled against the revenue act, with regard to paper, glass, &c. The design of that and all his subsequent papers, is to prove, that all duties, imposed upon the articles of commerce, for the purpose of raising a revenue, are to be considered, in the same light, as what you call internal taxes, and ought equally to be opposed.
By the “legal authority to regulate trade,” he means nothing more, than what the Congress have allowed. An authority to confine us to the use of her own manufactures, to prescribe our trade, with foreign nations, and the like. This is the power he speaks of as being “lodged in the British Parliament.” And as to general duties, he means such, as the people of Great-Britain are to pay, as well as ourselves. Duties, for the purpose of a revenue, raised upon us only, he calls special duties, and says, “they are as much a tax upon us, as those imposed by the stamp-act.”
The following passage will shew the sentiments of this ingenious and worthy gentleman; and, at the same time, will serve to illustrate what I have heretofore said.
“If you once admit, (says he) that Great-Britain may lay duties upon her exportations to us, for the purpose of levying money on us only she will then have nothing to do, but to lay duties on the articles which she prohibits us to manufacture; and the tragedy of American liberty is finished. We have been prohibited from procuring manufactures, in all cases, any where but from Great-Britain (excepting linens, which we are permited to import, directly from Ireland). We have been prohibited, in some cases, from manufacturing, for ourselves, and may be prohibited, in others. We are, therefore, exactly in the situation of a city besieged, which is surrounded by the besiegers, in every part, but one. If that is closed up, no step can be taken, but to surrender at discretion. If Great-Britain can order us to come to her, for the necessaries we want, and can order us to pay what taxes she pleases, before we take them away, or when we land them here, we are as abject slaves as France and Poland can shew in wooden shoes, and with uncombed hair.
   
   The peasants of France wear wooden shoes, and the vassals of Poland are remarkable for matted hair, which never can be combed.


“Perhaps the nature of the necessities of dependent states, caused by the policy of a governing one, for her own benefit, may be elucidated, by a fact, mentioned in history. When the Carthaginians were possessed of the island of Sardinia, they made a decree, that the Sardinians should not raise corn, nor get it any other way, than from the Carthaginians. Then, by imposing any duties they would upon it, they drained from the miserable Sardinians any sums they pleased; and, whenever that miserable and oppressed people made the least movement to assert their liberty, their tyrants starved them to death, or submission. This may be called the most perfect kind of political necessity.”
You would persuade us also, that Mr. Pitt’s sentiment accords with yours, about the regulation of trade; but this is as false as the other. When he tells them “to exercise every power, but that of taking money out of our pockets,” he does not mean, that they shall barely refrain from a manual operation upon our pockets; but that they shall exact money from us, in no way whatever. To tax the commodities, Great-Britain obliges us to take from her only, is as much taking money out of our pockets, as to tax our estates; and must be equally excluded by Mr. Pitt’s prohibition.
You, all along, argue upon a suppositious denial of the right of Parliament to regulate our trade. You tell us, “It will never give up the right of regulating the trade of the colonies;” and in another place “if we succeed, in depriving Great-Britain of the power of regulating our trade, the colonies will probably be soon at variance with each other. Their commercial interests will interfere;
   
   I do not see any reason to believe this would be the case, but as it is of no importance to controvert it, I shall pass it over.

 there will be no supreme power to interpose; and discord and animosity must ensue.”
I leave others to determine, whether you are most defective in memory or honesty; but, in order to shew, that you are starting difficulties, where there are really none, I will transcribe, for your perusal, part of the fourth resolve of the Congress. After asserting the right of the several provincial legislatures to an exclusive power of legislation, “in all cases of taxation and internal policy,” they conclude thus: “But from the necessity of the case, and a regard to the mutual interests of both countries, we chearfully consent to the operation of such acts of the British parliament, as are bona fide restrained to the regulation of our external commerce, for the purpose of securing the commercial advantages of the whole empire to the mother country, and the commercial benefits of its respective members; excluding every idea of taxation, internal or external, for raising a revenue on the subjects in America, without their consent.”
It seems to me not impossible, that our trade may be so regulated, as to prevent the discord and animosity, at the prospect of which you are so terrified, without the least assistance, from a revenue.
Thus have I, not only disproved the existence of that parliamentary authority, of which you are so zealous an abettor. But also shewn, that the mode you have proposed, for the acsomodation of our disputes, would be destructive to American freedom. My next business is to vindicate the Congress, by a few natural inferences; and such reflections, on the state of our commercial conexion, with the mother country, as are necessary to shew the insignificancy of your objections to my former arguments, on this head.
Since it has been proved, that the British parliament has no right, either to the legislation, or taxation of America; and since neither could be ceded, without betraying our liberties, the Congress would have acted inconsistent with their duty to their country, had they done it. Their conduct, therefore, so far from being reprehensible, was perfectly justifiable and laudable.
The regulation of our trade, in the sense it is now admitted, is the only power we can, with justice to ourselves, permit the British parliament to exercise; and it is a privilege of so important a nature, so beneficial and lucrative to Great-Britain, that she ought, in equity, to be contented with it, and not attempt to grasp at any thing more. The Congress, therefore, have made the only concession which the welfare and prosperity of America would warrant, or which Great Britain, in reason could expect.
All your clamours, therefore, against them, for not having drawn some proper line, are groundless and ridiculous. They have drawn the only line which American freedom will authorize, or which the relation between the parent state and the colonies requires.
It is a necessary consequence, and not an assumed point, that the claim of parliament to bind us by statutes in all cases whatsoever, is unconstitutional, unjust and tyrannical; and the repeated attempts to carry it into execution, evince a fixed inveterate design to exterminate the liberties of America.
Mr. Grenville, during his administration, was the projector of this scheme. His conduct as a minister has been severely arraigned, by his successors in office, and by the nation in general; but, notwithstanding this, a measure, which disgraces his character more, than any thing else, has been steadily pursued, ever since.
The Stamp Act was the commencement of our misfortunes; which, in consequence of the spirited opposition made by us, was repealed. The revenue act, imposing duties on Paper, Glass, &c. came next; and was also partly repealed on the same account: A part, however, was left to be the instrument of some future attack. The present minister, in conjunction with a mercenary tribe of merchants attempted to effect, by stratagem, which could not be done by an open undisguised manner of proceeding: His emissaries, every where, were set to work. They endeavored, by every possible device, to allure us into the snare. The act, passed for the purpose, was misrepresented; and we were assured with all the parade of pretended patriotism, that our liberties were in no danger. The advantage, we should receive, from the probable cheapness of English tea, was played off, with every exaggeration of falshood; and specious declamations, on the criminality of illicit trade, served as a gilding for the whole. Thus truth and its opposite were blended. The men, who could make just reflections, on the sanctity of an oath, were yet base enough to strike at the vitals of those rights, which ought to be held sacred by every rational being.
It so happened, that the first tea ship arrived at Boston. The Assembly of that province, justly alarmed at the consequences, made repeated applications to the consignees, for the East-India company, requesting them to send back the tea. They, as often refused to comply. The ship was detained, ’till the time was elapsed, after which the tea must have been landed, and the duties paid, or it would have been seized, by the Custom-house. To prevent this, a part of the citizens of Boston assembled, proceeded to the ship, and threw the tea into the river.
   
   I shall examine the justice and policy of this proceedure in some future publication.


The scheme of the ministry was disappointed, on all hands. The tea was returned from all the colonies, except South-Carolina. It was landed there; but such precautions were taken, as equally served to baffle their attempt.
This abortion of their favourite plan inflamed the ministerial ire. They breathed nothing, but vengeance against America: Menaces of punishment resounded, through both houses of parliament. The commons of Great-Britain spoke more in the supercilious tone of masters, than in the becoming language of fellow subjects. To all the judicious reasonings of a Burke, or Barry, no other answer was returned, than an idle tale of lenity and severity. Much was said of their past forbearance and of their future resentment: This was the burthen of the song. The Quixot minister too, promised to bring America to his feet. Humiliating idea! and such as ought to be spurned by every free-born American!
Boston was the first victim to the meditated vengeance: An act was passed to block up her ports, and destroy her commerce, with every aggravating circumstance that can be imagined. It was not left at her option to elude the stroke, by paying for the tea; but she was also to make such satisfaction to the officers of his Majesty’s revenue and others, who might have suffered as should be judged reasonable by the governor. Nor is this all, before her commerce could be restored, she must have submitted to the authority claimed and exercised by the parliament.
   
   This must be evident to every person, who has read the act. The prefatory part of it is in these words. “Whereas dangerous commotions and insurrections have been fomented and raised, in the town of Boston, &c. in which commotions and insurrections, certain valuable cargoes of tea, &c. were seized and destroyed; and whereas, in the present condition of the said town and harbour, the commerce of his Majesty’s subjects cannot be safely carried on there, nor the customs payable to his Majesty duly collected, &c.”


   
   The commotions specified are those, in which the tea was destroyed: The commerce obstructed was that of the East-India company, and the customs which could not be collected were those on the tea, These are the evils the act is intended to punish, and remove; and accordingly it provides, that “whenever it shall appear to his Majesty, in his privy council, that peace and obedience to the laws (i.e. the laws of parliament) shall be so far restored, in the said town of Boston, that the trade of Great-Britain, may safely be carried on there, and his Majesty’s customs duly collected,” then his Majesty may, at his discretion, so far open the Port, as to him seems necessary. So that until the Bostonians shall submit to let the trade of Great-Britain be carried on, upon her own terms, and suffer his Majesty’s customs (the duty upon tea, or any other the parliament may impose) to be duly collected, they must remain in their present distressed situation; that is, unless they resign their freedom, and put on the ignominious yoke tendered them, by parliament, they are never to recover their lost trade. Hence it appears, how weak, ungenerous and contemptible that objection is, which supposes the Bostonians might have avoided their present calamities, by paying for the tea. The truth is, they had no alternative; but submission to all the unjust claims of Parliament.


Had the rest of America passively looked on, while a sister colony was subjugated, the same fate would gradually have overtaken all. The safety of the whole depends upon the mutual protection of every part. If the sword of oppression be permitted to lop off one limb without opposition, reiterated strokes will soon dismember the whole body. Hence it was the duty and interest of all the colonies to succour and support the one which was suffering. It is sometimes sagaciously urged, that we ought to commisserate the distresses of the people of Massachusetts; but not intermeddle in their affairs, so far, as perhaps to bring ourselves into like circumstances with them. This might be good reasoning, if our neutrality would not be more dangerous, than our participation: But I am unable to conceive how the colonies in general would have any security against oppression, if they were once to content themselves, with barely pitying each other, while parliament was prosecuting and enforcing its demands. Unless they continually protect and assist each other, they must all inevitably fall a prey to their enemies.
Extraordinary emergencies, require extraordinary expedients. The best mode of opposition was that in which there might be an union of councils. This was necessary to ascertain the boundaries of our rights; and to give weight and dignity to our measures, both in Britain and America. A Congress was accordingly proposed, and universally agreed to.
You, Sir, triumph in the supposed illegality of this body; but, granting your supposition were true, it would be a matter of no real importance. When the first principles of civil society are violated, and the rights of a whole people are invaded, the common forms of municipal law are not to be regarded. Men may then betake themselves to the law of nature; and, if they but conform their actions, to that standard, all cavils against them, betray either ignorance or dishonesty. There are some events in society, to which human laws cannot extend; but when applied to them lose all their force and efficacy. In short, when human laws contradict or discountenance the means, which are necessary to preserve the essential rights of any society, they defeat the proper end of all laws, and so become null and void.
But you have barely asserted, not proved this illegality. If, by the term, you mean a contrariety to law, I desire you to produce the law against it, and maintain, there is none in being. If you mean, that there is no law, the intention of which may authorise such a convention, I deny this also. It has been always a principle of the law that subjects have a right to state their grievances, and petition the King for redress. This is explicitly acknowledged by an act of the first of William and Mary; and “all prosecutions and commitments for such petitioning,” are declared to be illegal. So far then the Congress was a body founded in law; for if subjects have such a right they may undoubtedly elect and depute persons from among themselves to act for them.
   
   All Lawyers agree, that the spirit and reason of a law, is one of the principal rules of interpretation; if so, it cannot be doubted, that when a people are aggrieved, and their circumstances will not allow them unitedly to petition in their own persons, they may appoint representatives to do it for them.


As to the particular agreements entered into, with respect to our commerce, the law makes no provision for, or against them: They are perfectly indifferent, in a legal sense. We may, or may not trade, as is most suitable to our own circumstances.
The deputies, chosen in the several provinces met at Philadelphia, according to appointment; and framed a set of resolves declarative of the rights of America, all which, I have by general arguments proved, are consonant to reason and nature; to the spirit of the British constitution and to the intention of our charters. They made the only concession (as I have also shewn) that their duty to themselves and their country would justify, or that the connection, between Britain and the colonies, demanded.
They solicited the King, for a redress of grievances; but justly concluding, from past experience, from the behaviour and declarations of the majority, in both Houses of Parliament, and from the known character and avowed designs of the Minister, that little or no dependence was to be placed upon bare entreaties, they thought it necessary to second them by restrictions on trade.
In my former defence of the measures of the Congress, I proved in a manner you never will be able to invalidate, that petitions and remonstrances, would certainly be unavailing. I will now examine your frivolous and prevaricating reply.
You answer thus: “In the commotions, occasioned by the stamp act, we recurred to petitions and remonstrances, our grievances were pointed out, and redress solicited with temper and decency. They were heard, they were attended to, and the disagreeable act repealed. The same mode of application succeeded, with regard to the duties laid upon glass, painters colours, &c: You say indeed, that our addresses on this occasion were treated with contempt and neglect. But I beseech you, were not our addresses received, read and debated upon? And was not the repeal of those acts the consequence? The fact you know is as I state it. If these acts were not only disagreeable to the Americans; but were also found to militate against the commercial interests of Great-Britain, it proves what I asserted above, that duties, which injure our trade, will soon be felt in England; and then there will be no difficulty in getting them repealed.”
I entirely deny the fact to be, as you state it; and you are conscious it is not. Our addresses were not heard, attended to, and the disagreeable act repealed in consequence of them: If this had been the case, why was no notice taken of them in the repealing act? Why were not our complaints assigned as the inducement to it? On the contrary, these are the express words of the first repeal, to which the second is also similar. “Whereas the continuance of the said act would be attended with many inconveniencies; and may be productive of consequences greatly detrimental to the commercial interests of Great-Britain, may it, therefore, please your most excellent Majesty, by and with the advice and consent, &c. that from and after the first day of May, 1766, the above mentioned act, and the several matters and things, therein contained, shall be, and is, and are, hereby, repealed, and made void, to all intents and purposes, whatsoever.”
The inconveniences, and the ill-consequences to Great-Britain, are the only reasons, given for the revocation of the act. How then can you pretend to say it was in compliance with our petitions? You must think the complaisance of your readers very great, to imagine they will credit your assertions, at the expence of their own understandings.
Neither is the use you make of the assigned reason, at all just. The consequences, so detrimental to the commercial interests of Great-Britain, are not such as would have resulted from the natural operation of the act, had it been submitted to; but from the opposition made by us, and the cessation of imports, which had taken place.
A non-importation, (to which you have so violent an aversion) was the only thing, that procured us redress, on preceding occasions. We did not formerly, any more, than now, confine ourselves to petitions only; but took care to adopt a more prevailing method, to wit, a suspension of trade.
But what proves, to a demonstration, that our former petitions were unsuccessful is, that the grand object, they aimed at, was never obtained. This was an exemption from parliamentary taxation. Our addresses turned entirely upon this point. And so far were they from succeeding, that immediately upon the repeal of the stamp-act, a subsequent act was passed, declaring the right of Parliament to bind us, by statutes, in all cases whatsoever. This declaration of the unlimitted universal authority of Parliament was a direct denial of the leading claim held up in our petition; and of course a rejection of the petition itself.
The same observations are applicable to the revenue act, which, had our addresses been successful, would have been wholly not partially revoked; and we should not, at this time, have had any occasion to renew our complaints; but should have been in a state of security and tranquillity.
In my former reflections on this head, I urged many considerations to shew, that there is less reason now, than ever, to expect deliverance, by means of remonstrance and entreaty. And indeed, if we consider the vindictive spirit diffused thro’ the words and actions of our oppressors, we must be convinced of this. It impeaches the understandings of the Ministry and the Parliament, in the grossest manner, to suppose they have renewed their attempts, and taken such violent methods to carry them into execution; merely, to have the pleasure of undoing the whole, in condescension to our prayers and complaints. The taxation of America is an object, too near at heart, to be resigned, unless from necessity: And, if they would not have abandoned the principle, there could be no reason to expect they would have desisted from the exercise of it, in the present instance: For the duty upon tea is, in itself, very trifling; and since that is opposed, they could not hope to vary the mode, in any way, that would be less offensive and less obnoxious, to opposition.
In answer to the instance, I produced, from the unsuccessful application of the Boston Assembly, you tell me, that “the Governor, against whom the complaint was made, was called to a public trial, before the only court where the cause was cognizable, the King in Council; but the Boston Assembly could not support their charge; and the Governor was acquitted.” The truth is, their charge was extremely well supported in the eye of strict justice; but it was destitute of the mere formalities of law, and, on this score, it was rejected. They accuse him of treachery and falshood; and produced his own letters, against him. It was not admitted as a legal charge, or crimen; nor the party’s letters as an evidence or testis; and by these evasions, the criminal escaped the punishment he deserved, and, instead of it, has been advanced to higher honours; while the complainants were unrelieved and insulted. I remember, when the particulars of this transaction were first published, there was this circumstance mentioned, that the petition, in question, was pronounced at St. James’s to be a “a seditious, vexatious and scandalous libel.”
You tell me, “there is also this reason why we should, at least, have tried the mode of petition and remonstrance, to obtain a removal of the grievances we complain of. The Friends of America, in England, have strongly recommended it, as the most decent and probable means of succeeding.” I wish you had been so kind, as to have particularised those friends, you speak of. I am inclined to believe, you would have found some difficulty in this. There have been some publications, in the news-papers, said to be extracts of letters from England; but who were the authors of them? How do you know they were not written in America? or, if they came from England, that the writers of them were really sincere friends? I have heard one or two persons named, as the authors of some of these letters; but they were those, whose sincerity we have the greatest reason to distrust. The general tenor of advice, from those, with whose integrity we are best acquainted, has been to place no dependence on the justice or clemency of Great-Britain; but to work out our deliverance, by a spirited and self-denying opposition. Restrictions, on our trade, have been expressly pointed out and recommended, as the only probable source of redress.
You say, “if the information from England be true, we have, by our haughty demands, detached most of our friends there, from our interest, and forced them to take part against us.” Pray, Sir, where did you get this information? Is there any inhabitant of the invisible world, that brings intelligence to you, in a supernatural way? There have been no arrivals from England, preceding the time you wrote your letter, that have brought any account of the proceedings of the Congress being received there, or of the consequences resulting from them. Your information must have, either, come to you, in a miraculous manner, or it must be a fiction of your own imagination.
But there are other powerful reasons against trusting to petitions only, in our present circumstances. The town of Boston is in a very critical situation: Men, under sufferings, are extremely apt, either to plunge into desperation, or to grow disheartened and dejected. If the colonies, in general, appeared remiss, or unwilling to adopt vigorous measures, in order to procure the most speedy relief, the people of Massachusetts might perhaps have been hurried on to a rash and fatal conduct, or they might have become languid and lifeless. Delays are extremely dangerous in affairs of such vast consequence.
The dispute might have been spun out by ministerial artifice, till the generality of the people became careless and negligent, and, of course, fitter to be imposed upon, and less forward to assert their rights with firmness and spirit. The hand of bribery might have been stretched across the atlantic, and the number of domestic vipers increased among us. The ministry and their agents here are active and subtle. Nothing would have been neglected, that might have a tendency to deceive the ignorant and unwary, or to attract the dishonest and avaricious. How great an influence, places, pensions and honours have upon the minds of men, we may easily discover, by contrasting the former, with the present conduct of some among ourselves. Many, who at the time of the Stamp act were loudest in the cause of liberty, and the most ardent promoters of the spirited proceedings, on that occasion, have now from patriots of the first magnitude dwindled into moderate men, friends to order and good government, dutiful and zealous servants to the ministry.
Had our petitions failed, we should have found our difficulties multiplied much more, than we can imagine; and, since there was the highest probability of a failure, it would have been madness to have hazarded so much upon so unpromising a footing.
It betrays an ignorance of human nature to suppose, that a design formed and ripening, for several years, against the liberties of any people might be frustrated, by the mere force of intreaty. Men must cease to be as fond of power as they are before this can be the case.
I therefore infer, that, if the Congress had not concerted other more efficacious measures, they would have trifled away the liberties of their country; and merited censure, instead of approbation. Commercial regulations were the only peaceable means, from which we could have the least hope of success. These they have entered into; and these I maintain must succeed, if they are not treacherously or pusillanimously infringed.
You tell me, “I over-rate the importance of these colonies to the British empire;” and proceed to make such assertions, as must convince every intelligent person, that you are either a mortal foe to truth, or totally ignorant of the matter you undertake. The following extracts will shew whether my representations have been just or not.
“Our plantations spend mostly our English manufactures; and those of all sorts almost imaginable, in prodigious quantities; and employ near two thirds of all our English shipping; so that we have more people, in England, by reason of our plantations in America.
   
   Postlethwait.


“We may safely advance, that our trade and navigation are greatly increased, by our colonies; and that they really are a source of treasure, and naval power to this kingdom, since they work for us, and their treasure centers here. Before their settlement our manufactures were few and those but indifferent. The number of English merchants very small; and the whole shipping of the nation much inferior to what now belongs to the northern colonies, only. These are certain facts.” But since their establishments, our condition has altered for the better, almost to a degree beyond credibility. Our manufactures are prodigiously increased, chiefly, by the demand for them, in the plantations, where they at least take off one half, and supply us with many valuable commodities for exportation, which is as great emolument to the mother kingdom, as to the plantations themselves.
   
   Postlethwait.


The same author says, in another place, “before the settlement of these colonies, our manufactures were few, and those but indifferent. In those days, we had, not only our naval stores, but our ships from our neighbours.”
“I shall sum up my whole remarks (says another writer) on our American colonies, with this observation, that, as they are a certain annual revenue of several millions sterling to their mother country, they ought carefully to be protected, duly encouraged, and every opportunity, that presents, improved for their increment and advantage; as every one, they can possibly reap, must at last return to us, with interest.”
   
   Lex mercatoria.


These quotations clearly prove, that the colonies are of the last importance to Great-Britain. They, not only take off vast quantities of her manufactures, but furnish her with materials to extend her trade, with foreign nations. They also supply her, with naval stores; and, in a great measure, with a navy itself. The present flourishing state of her commerce is chiefly to be attributed to the colonies, who work for her and whose treasure centers with her. How unjust therefore is it in her, not to be satisfied, with the advantages, she has hitherto received, from us; but to aim at depriving us of our freedom, and happiness! And what ruinous consequences must flow from a cessation of our trade, on which her manufactures so much depend! What prodigious numbers must be thrown out of employ, and reduced to beggary and misery!
“But she is a great nation, has vast resources, may easily supply the want of our trade, by making very small concessions to Portugal, Russia, Turkey, &c. Should our non-importation distress her manufactures, every man may employ himself to labour on a farm; and the price of grain would be much advanced, in France, Spain, and the Mediterranean. Notwithstanding the present high cultivation of the lands, in England, that kingdom is capable of being improved, by agriculture and commerce, so as to maintain double the number of people, that it does at present. The improvements, in Scotland, within the last thirty years, are amazing. The enterprizing spirit of the people has opened an easy intercourse between all parts of the country; and they have been enriched, by commerce, to a surprizing degree.”
I can hardly prevail upon myself to give a serious answer to such ridiculous rant; but, it may be requisite for the sake of the uninformed; and, of course, it would be improper to decline it.
The national debt is now about one hundred and forty millions sterling; a debt unparalelled, in the annals of any country, besides. The surplus of the annual revenues, after paying the interest of this debt, and the usual expences of the nation, is, upon an average, about one million and a quarter sterling:
   
   See a calculation made by Blackstone. He says [in] the year [17]65, two millions were paid, and three millions in the 3 succeeding years, i.e. 5 millions in 4 years.

 so that, with all their present resources, they would not be able to discharge the public debt, in less, than one hundred and twelve years, should the peace continue all that time. It is well known, that most of the necessaries of life are, at present, heavily taxed, in Great-Britain and Ireland. The common people are extremely impoverished, and find it very difficult to procure a subsistence: They are totally unable to bear any new impositions; and, of course, there can be no new internal sources opened. These are stubborn facts, and notorious to every person, that has the least acquaintance, with the situation of the two kingdoms: Had there been the vast resources you speak of, why have they not been improved to exonerate the people, and discharge the enormous debts of the nation? The guardians of the state have been a supine, negligent, and stupid pack indeed, to have overlooked, in the manner they have done, those numerous expedients, they might have fallen upon for the relief of the public. It cannot be expected, but that a war will take place, in the course of a few years, if not immediately; and then, through the negligence of her rulers, Great-Britain, already tottering under her burthens, will be obliged to increase them, ’till they become altogether insupportable; and she must sink under the weight of them. These considerations render it very evident, that the mighty resources you set forth, in such pompous terms, have nothing, but an imaginary existence; or they would not have been left so uncultivated in such necessitous and pressing circumstances.
You think, you have nothing to do; but to mention the names of a few countries, Portugal, Russia, Turkey, &c. and you have found out an easy remedy for the inconveniences flowing from the loss of our trade. Yet, in truth, Great-Britain carries on, as extensive a commerce with those countries and all others, as their circumstances will permit. Her trade is upon the decline with many of them. France has, in a great measure, supplanted her in Spain, Portugal and Turkey, and is continually gaining ground. Russia is increasing her own manufactures fast, and the demand for those of Great-Britain must decrease in proportion.
“Most of the nations of Europe have interfered with her, more or less in divers of her staple manufactures, within half a century, not only in her woolen, but in her lead and tin manufactures, as well as her fisheries.”
   
   Postlethwait.


A certain writer, in England, who has written on the present situation of affairs, with great temper, deliberation, and apparent integrity, has these observations; “the condition of the great staple manufactures of our country is well known, those of the linen and the silk, are in the greatest distress, and the woolen and the linen are now publickly bandied and contending, against one another. One part of our people is starving at home, on the alms of their parishes; and another running abroad to this very country, that we are contending with. The produce of North-America used to be sent yearly to Britain, is reckoned at about four millions sterling; the manufactures of Britain, and other commodities returned from hence, at nearly the same sum; the debts due from America to the British merchants here, at about six millions, or a year and a half of that commerce. Supposing, therefore, the Americans to act in this case, as they did, in the time of the stamp act; we shall then have yearly, until the final settlement of this affair, manufactures to the value of four millions sterling, left and heaped on the hands of our merchants, and master manufactures; or we shall have workmen and poor people put out of employ, and turned adrift in that proportion. There will likewise be drawn from our home consumption, and out of our general trade and traffic, North-American commodities, to the same value; and debts will to the immense sum above mentioned be withheld from private people here. What effects these things will produce, considering the present state of our trade, manufactures, and manufacturers, the condition of our poor at home, and the numbers of people running abroad, it don’t want many words to explain and set forth. They were before severely felt, for the time that they lasted, and it is apprehended, that the present situation of the public is yet more liable to the impression. These are some of the difficulties and distresses, which we are, for a trial of skill, going to bring on ourselves; and which will be perpetually magnifying and increasing, as long as the unnatural contest shall continue.”
From these facts and authorities, it appears unquestionable, that the trade of Great-Britain, instead of being capable of improvement among foreign countries, is rather declining; and, instead of her being able to bear the loss of our commerce, she stands in great need of more colonies to consume her manufactures.
It is idle to talk of employing those, who might be thrown out of business, upon farms. All the lands in England, of any value, have been long ago disposed of, and are already cultivated as high as possible. The laborious farmers find it an exceeding difficult task to pay their yearly taxes, and supply their families, with the bare necessaries of life; and it would be impracticable to give employment in agriculture to any more, than are already engaged. We can have no doubt of this, if we consider the small extent of territory in Great Britain, the antiquity of its settlement, and the vast number of people it contains. It is rather overstocked, with inhabitants; and were it not for its extensive commerce, it could not maintain near the number it does at present. This is acknowledged on all hands. None, but yourself, would hazard the absurdity of a denial. The emigrations from Britain, particularly, from the north part of it, as well as the most authentic accounts, prove the contrary of your representations—Men are generally too much attached to their native countries to leave it and dissolve all their connexions, unless they are driven to it, by necessity. The swarms, that every year come over to America, will never suffer any reasonable man to believe, upon the strength of your word, that the people in Scotland or Ireland, are even in tolerable circumstances.
I cannot forbear wondering, when you talk of the price of grain being advanced in France, Spain and the Mediterranean; and insinuate, that Britain may be able to supply them: It will be well, if she can raise grain enough, for herself, so as not to feel the want of those considerable quantities, she frequently gets from us. I am apt to think, she will experience some inconvenience, on this account.
With respect to Ireland, you think yourself under no obligation to point out, where she may find purchasers for her linens, so numerous and wealthy, as we are; but, unless you could do this, you must leave that country in very deplorable circumstances. It is not true, that she may do just as well with her linens, upon her hands, as we can with our flax seed, upon ours. Linen is a staple manufacture of hers, and the sole means of subsistence to a large part of her inhabitants. Flax seed, as an article of commerce, is comparatively of little importance to us; but we shall stand in need of all the flax we can raise to manufacture linens for ourselves, and therefore, shall not lose our seed by ceasing to export it. I shall say more of this hereafter.
Nor is it by any means a just inference, that because Ireland formerly subsisted, without a linen manufactory, she would not therefore severely feel any present obstruction to the sale of the article in question. Her burthens are now much more grievous than they formerly were; and, of course, her resources ought to be proportionably greater, or she must sink under the pressure of them. The linen manufactory is, at this time one of her most valuable resources, and could not be materially injured or impeded, without producing the most melancholy effects. The distressed condition of Ireland will not admit of any dimunition of her means; but pressingly demands an enlargement of them.
It is of little moment to contest the possibility, that that country might procure a sufficiency of flax seed, elsewhere, than from us; ’till it can be shewn, where she may find a mart for her linens, equal to the American; and this you are not willing even to attempt. Yet I have credible information, that she could not obtain from Holland, much more than usual (for the reasons I before assigned) and, that she has always had, as much from the Baltic, as she could conveniently get. With regard to Canada, any considerable supply from thence, would be a work of time, and no relief to her immediate exigencies.
I observed in my former pamphlet, that “the Dutch may withold their usual supplies: They may choose to improve the occasion, for the advancement of their own trade: They may take advantage of the scarcity of materials in Ireland, to increase and put off their own manufactures.” You answer it by saying, “you never yet knew a Holander, who would withold any thing that would fetch him a good price.” The force of my observation turns upon its being his interest to do it. You should have shewn, that it would be more profitable to him, to sell it to the Irish, than to retain it, for the purposes mentioned; otherwise that very avarice, you ascribe to him will operate, as I supposed.
You are unmercifully witty, upon what I said, concerning the West-Indies; but the misfortune of it is, you have done nothing else, than “blunder round about my meaning.” I will endeavour to explain myself, in a manner more level to your capacity.
The lands in the West-Indies are extremely valuable, because they produce the Sugar Cane, which is a very lucrative plant; but they are small, in quantity, and therefore, their proprietors appropriate only small portions, to the purpose of raising food. They are very populous, and therefore, the food raised among themselves, goes but little way. They could not afford sufficient sustenance to their inhabitants, unless they were chiefly or entirely applied to the production of necessaries; because they are so small in quantity, and so thickly inhabited.
These are truths, which every person, acquainted with the West Indies, must acquiesce in; and should they be deprived of external succours, they must either starve, or suspend the cultivation of the sugar cane. The last is the best side of the dilemma; but that would cut off an annual income of several millions sterling to Great Britain: For it cannot admit of a doubt, that the chief part of the profits of the English West-Indies, ultimately center there.
But, in order to disappoint my malice, you tell me, that Canada raises 400,000 bushels of wheat a year; and this you imagine will pretty well supply the wants of the West-Indians; but, give me leave to inform you, that it would not satisfy a tenth part of them. The single Island of Jamaica would require much more. At a moderate computation, I believe there are 400,000 people in the British West Indies only: Let us allow a pound of wheat a day, upon an average, to each;
   
   This allowance cannot be thought too much, if we consider, that the negroes chiefly live upon grain; and must continue to do so; because the quantity of flesh and fish would be proportionably diminished, when our supplies failed.

 and make a calculation accordingly.
At a pound a day, every person must be supposed to consume 365 lb. a year, that is, about twelve bushels. Now as there are as many people as there are bushels of wheat raised in Canada; and as each person would consume twelve bushels, it follows, that the quantity you mention, would not be above a twelfth part sufficient.
But can we imagine, that all the wheat of Canada would be devoted to the use of the British West Indies? If our ports were to be blocked up, would not the French and Spanish islands be in great distress for provisions? And have not the Canadians any near connexions among them? Would they not naturally sympathize with them, and do all in their power to afford relief? And could they find no means to accomplish their inclinations? The answer to these questions is easy: The Islands belonging to the French and Spaniards will be greatly distressed: The Canadians will be very ready and desirous to assist them; and they will contrive some expedients to communicate a large share of what their country yields.
What you say concerning the lumber exported from Canada, is totally false. That country labours under many inconveniencies, which have hitherto prevented the exportation of that article, but in very small quantities, and of a particular kind. The places w[h]ere the lumber grows, are so far distant from the sea ports, that the expence of transportation is too great to make it worth while to ship any other than butt staves, and these must be brought quite from Lake Champlain. This disadvantage, together with the number of hands it would require, and the time necessary to enter extensively into any branch of trade, and to remove all the impediments naturally in the way, would render the situation of the West-Indians, truly pitiable, were they once necessitated to depend upon Canada only, for supplies of lumber.
The attention of Missisippi is entirely engrossed in raising Corn and Indigo: The advantage arising from these articles, is much greater than would result from lumber; and of course, the people of that country will never attend to the latter, in preference to the former.
Thus have I proved in a full, clear, and conclusive manner, that a cessation of our trade with Britain, Ireland and the West-Indies, would be productive of the most fatal consequences to them all; and that, therefore, the peace, happiness and safety of the British Empire, are connected with the redress of our grievances; and, if they are at all consulted, our measures cannot fail of success.
As to the justice of proceeding in the manner we have done, it must depend upon the necessity of such a mode of conduct. If the British parliament are claiming and exercising an unjust authority, we are right in opposing it, by every necessary means. If Remonstrances and Petitions have been heretofore found ineffectual, and we have no reasonable ground to expect the contrary, at present, it  is prudent and justifiable to try other methods, and these can only be restrictions on trade. Our duty to ourselves and posterity, supersede the duties of benevolence to our fellow-subjects in Great-Britain, Ireland and the West-Indies.
You can never confute the arguments I before made use of on this head, unless you can prove the right of parliament to act as it has done, or the likelihood of succeeding by petitions; your feeble endeavours to effect this, I have sufficiently baffled. You must now collect new forces, and make a more vigorous effort, or you must quit the field in disgrace.
Such vociferation as this, is not to be admitted instead of argument, “are the Irish and West-Indians accountable for our mad freaks? Do you ex[p]ect to extend the tyranny of the congress over the whole British empire, by the legerdemain of calling it American freedom? Do you think that the Irish and West-Indians are in duty bound to enter into our non-importation, non-consumption, and non-exportation agreement, till our grievances real or pretended, are removed? And that they deserve to be starved if they do not? Enjoy your folly and malevolence if you can.”
The resistance
   
   I mean the general resistance. That there have been some irregularities committed in America I freely confess. It would be miraculous, and inconsistent with human nature, for a people in such critical and trying circumstances to act perfectly right.

 we are making to parliamentary tyranny, cannot wear the aspect of mad freaks to any, but such mad imaginations as yours. It will be deemed virtuous and laudable, by every ingenuous mind. When I said, that the people of Great-Britain, Ireland, and the West-Indies, were to be considered as politically criminal, for remaining neutral, while our privileges were attacked; I did not mean, that they ought to enter into any of the above mentioned agreements; but, that it was their duty to signify, in a public manner, their disapprobation of the measures carrying on; and to use all their influence to have them laid aside. Had they interested themselves in the affair, with any degree of zeal and earnestness, we should not, probably, have had occasion to act as we do; and they would not have been in danger of their present calamities. Their obligation to assist us in the preservation of our rights, is of the very same nature with ours, to carry on a trade with them.
But you insist upon it, that we should not be able to live without the manufactures of Great-Britain; and that we should be ruined by a prohibition of our exports “the first winter after our English goods are consumed, we shall be starving with cold,” after all our endeavours, “the requisite quantity of wool to clothe the inhabitants of this continent, could not be obtained in twenty years.” As to cotton it “must come from the southern colonies, and the expence of bringing it by land, would be too great for the poor. Besides, we have nobody to manufacture our materials after we have got them.” All these, you think, are insuperable obstacles; and would, if duly considered, induce us to bend our necks tamely and quietly to the profered yoke, as much less dreadful, than the evils attendant upon our measures will inevitably be.
Nature has disseminated her blessings variously throughout this continent: Some parts of it are favourable to some things, others to others; some colonies are best calculated for grain; others for flax and hemp; others for cotton; and others for live stock of every kind: By this means, a mutually advantageous intercourse may be established between them all. If we were to turn our attention from external to internal commerce, we should give greater stability, and more lasting prosperity to our country, than she can possibly have otherwise. We should not then import the luxuries and vices of foreign climes; nor should we make such hasty strides to public corruption and depravity.
Let all those lands, which are rich enough to produce flax and hemp, be applied to that purpose; and let such parts, as have been a long time settled, still continue to be appropriated to grain, or other things they are fit for. We shall want as much of the former articles as can be raised; and perhaps, as much of the latter, as may be requisite towards the due improvement of the poorer part of our soil. Let it be considered, that the colonies, which are adapted to the production of materials for manufactures, will not be employed in raising grain, but must take what they use chiefly from the other colonies; and, in return, supply their materials; by this means, and by dedicating no more of our land to the raising of wheat, rye, corn, &c. than is incapable of producing other things, we shall find no superfluity of those articles, and shall make a very beneficial use of all our lands. This is practicable; difficulties may be started, but none which perseverance and industry may not overcome.

The clothes we already have in use, and the goods at present in the country, will, with care, be sufficient to last three years.
   
   I may be thought here to contradict my former assertion, (to wit) that in eighteen months, all the goods we have among us will be consumed; but I only meant, that all the goods in the hands of the merchants would be purchased and taken off.

 During that time, we shall be increasing our sheep as much as possible. It is unfair to judge of the future from the past. Hitherto we have paid no great attention to them; we have killed and exported as fast as we could obtain a sale: When we come to attend properly to the matter, to kill but few, and to export none, we shall, in the course, of two or three years, have large numbers of sheep; and wool enough to go a considerable way towards clothing ourselves.
Flax and hemp, we should undoubtedly have in abundance. The immense tracts of new rich land, which may be planted with these articles, would yield immense quantities of them. What large supplies of seed do we annually export to Ireland! When we come to with-hold these, and make the cultivation of flax and hemp, a matter of serious attention, we shall soon procure a plenty of them. In speaking of this matter, you confine your views to the single small province of New-York. You say, “We sow already as much flax, as we can conveniently manage. Besides, it requires a rich free soil; nor will the same ground in this country produce flax a second time, till after an interval of five or six years. If the measures of the Congress should be carried into full effect, I confess we may in a year or two, want a large quantity of hemp, for the executioner. But I fear, we must import it. It exhausts the soil too much to be cultivated, in the old settled parts of the province.”
There is land enough in the other provinces, that is rich, free and new; nor is at all liable to the objections you make. As to this particular province, and any others in the same circumstances, let only such parts as are fit, be planted, with the articles in question; and let the rest be managed as before. Much more may be produced in this, than has been hitherto; but, if it could not afford a sufficiency for itself; let it exchange its grain with other colonies, that super-abound with such materials.
If we sow already as much flax, as we can conveniently manage, it is, because the chief of our attention is engrossed by other things; but the supposition is, that there will be less demand for them, and more for flax; and, by attending less to present objects, we shall have it in our power for the future, to sow and manage much more flax, than in the time past.
With respect to cotton, you do not pretend to deny, that a sufficient quantity of that might be produced. Several of the southern colonies are so favorable to it, that with due cultivation, in a couple of years they would afford enough to cloath the whole continent. As to the expence of bringing it by land, the best way will be to manufacture it w[h]ere it grows; and afterwards transport it to the other colonies. Upon this plan I apprehend, the expence would not be greater, than to build and equip large ships, to import the manufactures of Great-Britain from thence.
The difficulty of transportation would be attended, with one great advantage. It would give employment and bread to a number of people; and would among other things, serve to prevent there being those terrific bands of thieves, robbers and highwaymen, which you endeavor to draw up, in such formidable array, against the Congress.
It would however be hardly possible to block up our ports, in such a manner, as to cut off all communication between the colonies, by water. There would remain some avenues in spite of all that could be done, and we should not be idle in making proper use of them.
I mentioned before, the vast quantities of skins in America, which would never let us want a warm and comfortable suit. This is one of our principal resources, and this you have passed over in silence. A suit made of skins, would not be quite so elegant as one of broad cloth; but it would shelter us from the inclemency of the winter, full as well.
Upon the whole, considering all the resources we have; and the time we shall have to prepare them, before we are in actual want; there can be no room to doubt, that we may live without the manufactures of Britain, if we are careful, frugal and industrious.
But, it is said, we have no persons to manufacture our materials, after we have provided them. Among the swarms of emigrants, that have within these few years past, come to the continent; there are numbers of manufacturers, in the necessary branches. These, for want of encouragement in their own occupations, have been obliged to apply themselves to other methods of getting a living; but would be glad of an opportunity to return to them. Besides these, we should soon have a plenty of workmen, from Britain and Ireland: Numbers, who would be thrown out of employ there, would be glad to flock to us for subsistence. They would not stay at home and be miserable, while there was any prospect of encouragement here. Neither is there any great difficulty, in acquiring a competent knowledge of the manufacturing arts. In a couple of years many of our own people might become proficient enough, to make the coarser kinds of stuffs and linens.
But if it should be necessary, we have other resources besides all these. It will be impossible for the ships of Britain, to line the vast extended coast of this continent, in such a manner, as to preclude the admission of foreign aids and supplies. After every possible precaution against it, we shall still be able to get large quantities of goods from France and Holland.
   
   You may perhaps tell me here, that I contradict the sentiments I formerly delivered, respecting unlawful trade. But it is by no means the case. I despise the practice of avaricious smugglers, very heartily; but when a whole people are invaded, there can be no law of any force, against their procuring every needful succours.


I shall conclude this head, with one more observation, which is this, That all such, as may be deprived of business, by the operation of our measures in America, may be employed in cultivating lands. We have enough, and to spare. It is of no force to object, that “when our exports are stopped, our grain would become of little worth.” They can be occupied in raising other things, that will be more wanted, to wit; Materials for manufactures; and only a sufficiency of provisions, for their own use. In such a country as this, there can be no great difficulty in finding business, for all its inhabitants. Those obstacles, which to the eye of timidity or disaffection, seem like the Alps would to the hand of resolution and perseverance, become mere hillocks.
Once more I insist upon it, that Great-Britain can never force us to submission, by blocking up our ports; and that the consequences of such a procedure to herself, Ireland and the West-Indies, would be too fatal to admit of it. If she is determined to enslave us, it must be by force of arms; and to attempt this, I again assert, would be nothing less, than the grossest infatuation, madness itself.
Whatever may be said of the disciplined troops of Britain, the event of the contest must be extremely doubtful. There is a certain enthusiasm in liberty, that makes human nature rise above itself, in acts of bravery and heroism. It cannot be expected, that America would yield, without a magnanimous persevering and bloody struggle. The testimony of past ages, and the least knowledge of mankind, must suffice to convince us of the contrary. We have a recent instance in Corsica, to what lengths a people will go, in defence of its liberties; and if we take a view of the colonies in general, we must perceive that the pulse of Americans beats high, in their country’s cause. Let us then suppose, the arms of Britain triumphant and America mutilated, exhausted and vanquished. What situation will Britain then be in? What laurels will she reap, from her conquest? Alas! none. Every true friend to that deluded country, must shudder at the prospect of her self-destroying success. The condition, we should be left in would disable us from paying the six millions sterling, which is due, for the manufactures of Britain. Instead of the present millions, derived annually from our trade, we should be so distressed and reduced, as to be for many years to come, a burthen, and not an advantage. Millions are soon dispensed, in supporting fleets and armies. Much British treasure and blood would be expended in effecting our ruin.
This then would be the situation of Great-Britain. Her public debt would be augmented several millions. Her merchants, who are one of the principal sources of her opulence, would many of them become bankrupt, by the loss of the vast sums due them, in America. Her manufactures would stagnate and decay, and her revenues would be considerably diminished. This continent, which is now a rich source of wealth and strength, would be debilitated and depressed.
Would the ancient rivals and enemies of Britain be idle, at such a conjuncture as this? Would they not eagerly seize the opportunity to recover their former losses, and revenge the evils, they have sustained on former occasions? It will be said, this is possible, but it may not happen. I answer, causes must fail of their usual effects, if it does not. Princes and nations must cease to be ambitious and avaricious. The French from being a jealous, politic and enterprizing people, must be grown negligent, stupid and inattentive to their own interest. They never could have a fairer opportunity, or a greater temptation to aggrandise themselves, and triumph over Britain, than would be here presented. Let us imagine England immersed in a war with France, Spain, or any other potent neighbour, with her public debt increased, some of her best springs dried up, and America ruined; not only unable to afford her any assistance; but, perhaps fired with resentment and a sense of accumulated injuries, ready to throw itself into the arms of her enemies. In these circumstances, what would be the fate of this unhappy kingdom? Every man of discernment must be convinced, that ruin would be unavoidable.
But, what reason have we to believe, the arms of Britain would prevail? It will be replied, because she can send against us some of the best troops in the world, either with respect to valour, or discipline; and because we have only a raw, unexperienced militia to oppose them with. Discipline and military skill are certainly matters of great importance, and give those, to whom they belong, a vast superiority; but they do not render them invincible. Superior numbers, joined to natural intrepidity, and that animation, which is inspired by a desire of freedom, and a love of one’s country, may very well overballance those advantages.
I imagine, it will be readily allowed, that Britain could not spare an army of above fifteen thousand men to send against the colonies. These would have to subdue near 600,000. The established rule of computing the number of men, capable of bearing arms in any nation, is by taking a fifth part of the whole people. By the best calculations we are supposed in America, to exceed three millions. The fifth part of three millions is 600,000. But, in order to be certain of our computation; let us suppose, there are only 500,000 fighting men in the colonies. Then there will be upwards of 30 Americans to one British soldier. A great disparity indeed! And such as never can be compensated by any discipline, or skill whatever! It will be objected, that these 500,000 cannot act together. I grant it; nor is there any occasion that they should: Forty thousand, will be a sufficient number to make head at a time, and these must be kept up by fresh supplies as fast as there is any diminution.
Let it be remembered, that there are no large plains, for the two armies to meet in, and decide the contest, by some decisive stroke, where any advantage gained, by either side, might be prosecuted, ’till a complete victory was obtained. The circumstances of our country put it in our power, to evade a pitched battle. It will be better policy, to harrass and exhaust the soldiery, by frequent skirmishes and incursions, than to take the open field with them, by which means, they would have the full benefit of their superior regularity and skill. Americans are better qualified, for that kind of fighting, which is most adapted to this country, than regular troops. Should the soldiery advance into the country, as they would be obliged to do, if they had any inclination to subdue us, their discipline would be of little use to them. We should, in that case, be at least upon an equality with them, in any respect; and as we should have the advantage, on many accounts, they would be likely to gain nothing by their attempts.
Several of the colonies are now making preparation, for the worst (and indeed the best way to avoid a civil war, is to be prepared for it.) They are disciplining men, as fast as possible; and, in a few months, will be able to produce many thousands, not so much inferior, in the essentials of discipline, as may, perhaps, be imagined. A little actual service will put them very nearly upon a footing, with their enemies. The history of the Swedes and Russians, under Charles XII, and Peter the Great, will teach us, how soon a people, possessed of natural bravery, may be brought to equal the most regular troops. The Swedes, at first, obtained very signal advantages; but, after a while, the Russians learned to defeat them with equal numbers. It is true, there was one of the greatest men, the world has seen, at the head of the latter; but there was one who emulated the Macedonian conqueror, at the head of the former. Charles was, perhaps, never surpassed by any man, in courage, or skill; and his soldiers were well worthy of such a general. There is also this important circumstance, in our favour, when compared with the Russians. They were barbarous and untractable: We are civilized and docile. They were ignorant even of the theory of war: We are well acquainted with it; and, therefore, should more easily be brought to the practice of it; and be sooner taught that order and method, which we are deficient in.
It is sometimes urged, that we have no experienced officers to command us. We labour under some disadvantage, in this respect; but not so great, as is believed. There are many, who have served in the last war, with reputation, dispersed throughout the colonies. These might have the superior direction of matters; and there are men enough of known sense, and courage, who would soon make excellent officers. During the disputes, between the unfortunate Charles and the parliament, many country gentlemen served, in the armies of the latter, and signalized themselves, for their military virtues. It is worthy of observation, that the present state of the army is not the most favourable. As is always the consequence of a long peace, there are many effeminate striplings, among the officers, who are better calculated to marshal the forces of Venus, than to conduct the sturdy sons of Mars. There are, comparatively, but few veterans, either among the leaders, or the common soldiers.
You ask me, what resources have the colonies to pay, cloath, arm and feed their troops? I refer you to the accounts, from Virginia and Marblehead, for an answer to this question. Our troops, on the spot, with us, will be much more easily maintained, than those of Britain, at such a distance. We are not so poor and incumbered, as to be unable to support those who are immediately employed in defending our liberties. Our country abounds in provisions. We have already materials enough among us, to keep us in cloaths, longer than Britain would have any appetite to continue her hostilities. Several of the colonies are pretty well stored with ammunition. France, Spain, and Holland would find means, to supply us with whatever we wanted.
Let it not be said, that this last is a bare possibility, that France and Spain have promised not to interfere in the dispute, and that Holland has long been a faithful ally to the British nation. There is the highest degree of probability, in the case. A more desireable object, to France and Spain, than the disunion of these colonies from Great-Britain, cannot be imagined. Every dictate of policy and interest would prompt them to forward it, by every possible means. They could not take any so effectual method, to destroy the growing power of their great rival. The promises of princes and statesmen are of little weight. They never bind longer, than ’till a strong temptation offers to break them; and they are frequently make, with a sinister design. If we consult the known character of the French, we shall be disposed to conclude, that their present, seemingly, pacific and friendly disposition is merely a piece of finesse; intended to dupe administration into some violent measures with the colonies, that they may improve them to their own advantage. The most that can be expected is, that they would refrain from an open rupture, with Britain. They would undoubtedly take every clandestine method to introduce among us supplies of those things, which we stood in need of to carry on the dispute. They would not neglect any thing, in their power, to make the opposition on our part, as vigorous and obstinate as our affairs would admit of.
With respect to Holland, notwithstanding express engagements to the contrary, her merchants, during the last war, were constantly supplying the French and Spaniards, with military stores, and other things, they had occasion for. The same, or perhaps, more powerful motives, would influence them to assist us, in a like manner.
But it seems to me a mark a great credulity to believe, upon the strength of their assurance, that France and Spain, would not take a still more interesting part, in the affair. The disjunction of these colonies from Britain, and the acquisition of a free trade with them are objects of too inviting a complexion, to suffer those kingdoms to remain idle spectators of the contention. If they found us inclined to throw ourselves upon their protection, they would eagerly embrace the opportunity to weaken their antagonist and strengthen themselves. Superadded to these general and prevailing inducements, there are others of a more particular nature. They would feel no small inconvenience, in the loss of those supplies, they annually get from us; and their Islands in the West-Indies, would be in the greatest distress for want of our trade.
From these reflections, it is more than probable, that America is able to support its freedom, even by the force of arms, if she be not betrayed, by her own sons. And, in whatever light we view the matter, the consequences to Great-Britain, would be too destructive, to permit her to proceed to extremities, unless she has lost all just sense of her own interest.
You say, “the grand Congress, the piddling committees, through the continent, have all disclaimed their subjection to the sovereign authority of the empire: They deny the authority of parliament, to make any laws, to bind them all. They claim an absolute independency. Great-Britain has no choice, but to declare the colonies independent states, or to try the force of arms, in order to bring them to a sense of their duty.”
It is the common trick of ministerial writers to represent the Congress, as having made some new demands, which were unknown to former times; whereas, in truth, they have, in substance, acknowledged the only dependence on parliament which was ever intended, by their predecessors. Nor [is] it true, that they have claimed an absolute independency. It is insulting common sense, to say so when it is notorious, that they have acknowledged the right of parliament to regulate the trade of the colonies. Any further dependence on it, is unnecessary and dangerous. They have professed allegiance to the British King, and have bound themselves, on any emergency, to contribute their proportion of men and money, to the defence and protection of the whole empire. Can this be called absolute independency? Is it better for Britain to hazard the total loss [of] these colonies, than to hold them upon these conditions? Is it preferable to make enemies of the people of America, instead of being connected with them, by the equal tie of fellow subjects? Is it not madness, to run the risk of losing the trade of these colonies, from which the mother country, drew
   
   See Shipley’s Speech.

 “more clear profit, than Spain has drawn from all her mines,” because they insist only upon all the essential rights of free men? You may call it effrontery, consummate assurance, or what you please, to say so; but every man, capable of taking a full prospect of all the probable mischiefs, which may result, from an open rupture between Britain and the colonies, will coincide with me, when I affirm, that nothing, but the most frantic extravagance, can influence administration to attempt the reduction of America, by force of arms.
It is sufficiently evident, from the respective charters, that the rights, we now claim, are coeval with the original settlement of these colonies. These rights have been, at different times, strenuously asserted, though they have been suffered to be violated, in several instances, through inattention, or, perhaps, an unwillingness to quarrel with the mother country. I shall decline producing any other proofs of the sense of the other provinces, than those already mentioned, and shall confine my self, to a few extracts, from the resolves of some assemblies of this province.
In 1691, there was an act passed by the General Assembly, which contained the following clauses.
   
   This act is very remarkable. It was drawn up by Mess. Farewell and Emmett, two gentlemen appointed by the governor for the purpose; and remained six years in England, before there was a negative put upon it.


“Be it enacted, by the Governor, Council and Representatives, met in General Assembly, and it is hereby enacted and declared, by the authority of the same, that the supreme legislative power and authority, under their Majesty’s William and Mary, King and Queen of England, &c. shall, for ever, be and reside, in a Governor in chief, and Council appointed, by their Majesties, their heirs and successors, and the people, by their representatives, met and convened, in General Assembly.
“That no freeman shall be taken, or imprisonned, or be deprived of his freehold, or life, or liberty, or free customs, or outlawed, or exiled, or any other ways destroyed, nor shall be passed upon, adjudged, or condemned, but by the lawful judgment of his peers and by the law of the province.
“That no aid, tax, talliage, custom, loan, benevolence, gift, excise, duty, or imposition whatsoever, shall be laid, assessed, imposed, levied, or required, of, or on, any of their Majesty’s subjects, within this province, &c. or their estates, upon any manner of colour or pretence whatsoever, but, by the act and consent of the Governor and Council and Representatives of the people, in General Assembly, met and convened.”
This act shews clearly the sense of his Majesty’s Representative, his Council and the Assembly of this province, above eighty years ago, which was, that the supreme legislative authority and the exclusive power of taxation should, for ever, be and reside, in a Governor in chief, and Council, appointed by their Majesties, their heirs and successors, and the people, by their representatives, met and convened, in General Assembly.
We may also infer, from hence, that the other colonies actually enjoyed similar privileges, at that time: For, it would have been the height of presumption, in this province, to claim such important immunities, had not the others been in possession of the like.
This act of itself confutes all, that has been said, concerning the novelty of our present claims, and proves, that the injurious reflections, on the Congress, for having risen, in their demands, are malicious and repugnant to truth.
You have produced some expressions of the Congress and Assembly of this province, in 1765, which you lay great stress upon. The true meaning of them may be gathered, from the following passage, which is taken from the same piece, that contains the expressions in question: The Congress speak thus: “It is humbly submitted, whether there be not a material distinction, in reason and sound policy, at least, between the necessary exercise of parliamentary jurisdiction, in general acts, for the amendment of the common law, and the regulation of trade and commerce, through the whole empire, and the exercise of that jurisdiction, by imposing taxes, on the colonies.”
They allow only a power of making general acts for the amendment of the common law, and for the general regulation of trade. As to any special laws, to bind the colonies, in particular, they never intended submission to these; nor could they intend a right to impose special duties, of any kind, for the purpose of raising a revenue, which is, to all intents and purposes, a species of taxation.
The resolves of our Assembly, the last day of December 1771, about three years afterwards, will serve as a full explanation. “As it is, not only, the common birthright of all his Majesty’s subjects, but, is also essential to the preservation of the peace, strength and prosperity of the British empire, that an exact equality of constitutional rights, among all his Majesty’s subjects, in the several parts of the empire, be uniformly and invariably maintained and supported; and as it would be inconsistent with the constitutional rights, of his Majesty’s subjects, in Great-Britain, to tax them, either in person, or estate, without the consent of their representatives, in Parliament assembled. It is therefore
“Resolved nemine contradicente,
“That it is the opinion of this committee, that no tax under any name, or denomination, or on any pretence, or for any purpose whatsoever, can, or ought to be imposed, or levied upon the persons, estates, or property of his Majesty’s good subjects within this colony, but of their free gift, by their representatives lawfully convened, in General Assembly.
“That it is the opinion of this committee, that this colony lawfully and constitutionally has and enjoys an internal legislature, in which, the crown and the people of this colony are constitutionally represented; and that the power and authority of the said legislature cannot lawfully or constitutionally be suspended, abridged, abrogated or annulled by any power or prerogative whatsoever, the prerogative of the crown, ordinarily exercised, for prorogations and dissolutions, only, excepted.”
A supreme authority, in the Parliament, to make any special laws for this province, consistent with the internal legislature here claimed is impossible; and cannot be supposed, without falling into that solecism, in politics, of imperium in imperio.
I imagine, Sir, I have, by this time, pretty fully and satisfactorily answered every thing, contained in your letter, of any consequence: The parts, I have left unattended to, are such as cannot operate, materially, to the prejudice of the cause I espouse; but I should not have neglected them, had it not been, that I have already taken a very ample range; and it would, perhaps, be imprudent to delay a conclusion.
Whatever opinion may be entertained of my sentiments and intentions, I attest that being, whose all-seeing eye penetrates the inmost recesses of the heart, that I am not influenced (in the part I take) by any unworthy motive—that, if I am in an error, it is my judgment, not my heart, that errs. That I earnestly lament the unnatural quarrel, between the parent state and the colonies; and most ardently wish for a speedy reconciliation, a perpetual and mutually beneficial union, that I am a warm advocate for limitted monarchy, and an unfeigned well-wisher to the present Royal Family.
But on the other hand, I am inviolably attached to the essential rights of mankind, and the true interests of society. I consider civil liberty, in a genuine unadulterated sense, as the greatest of terrestrial blessings. I am convinced, that the whole human race is intitled to it; and, that it can be wrested from no part of them, without the blackest and most aggravated guilt.
I verily believe also, that the best way to secure a permanent and happy union, between Great-Britain and the colonies, is to permit the latter to be as free, as they desire. To abridge their liberties, or to exercise any power over them, which they are unwilling to submit to, would be a perpetual source of discontent and animosity. A continual jealousy would exist on both sides. This would lead to tyranny, on the one hand, and to sedition and rebellion, on the other. Impositions, not really grievous in themselves, would be thought so; and the murmurs arising from thence, would be considered as the effect of a turbulent ungovernable spirit. These jarring principles would, at length, throw all things into disorder; and be productive of an irreparable breach, and a total disunion.
That harmony and mutual confidence may speedily be restored, between all the parts of the British empire, is the favourite wish of one, who feels the warmest sentiments of good will to mankind, who bears no enimity to you, and who is,   A sincere Friend to America.
N. B. The destruction of the Tea at Boston, the act for altering the government of Quebec, and the Suffolk resolves, shall be considered in some future publications.
